Exhibit 10.7

 

 

 

WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

by and among

 

ZALE CORPORATION,

THE INITIAL WARRANT HOLDER

and

Z INVESTMENT HOLDINGS, LLC

 

Dated as of May 10, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

ARTICLE II

 

Original Issue of Warrants

 

SECTION 2.01.

Form of Warrant Certificates

7

SECTION 2.02.

Execution and Delivery of Warrant Certificates

7

 

 

 

ARTICLE III

 

Exercise Price; Exercise of Warrants and Expiration of Warrants

 

 

 

SECTION 3.01.

Exercise Price

8

SECTION 3.02.

Exercise of Warrants

8

SECTION 3.03.

Expiration of Warrants

8

SECTION 3.04.

Method of Exercise; Payment of Exercise Price

8

SECTION 3.05.

Transferability of the Warrants

9

SECTION 3.06.

Compliance with the Securities Act

10

SECTION 3.07.

Exercise for Series A Preferred Stock

11

 

 

 

ARTICLE IV

 

Registration Rights and Procedures and Listing

 

 

 

SECTION 4.01.

Demand Registration Rights

12

SECTION 4.02.

Piggyback Registration Rights

15

SECTION 4.03.

Expenses of Registration and Selling

16

SECTION 4.04.

Obligations of the Company

16

SECTION 4.05.

Suspension of Sales

19

SECTION 4.06.

Furnishing Information

19

SECTION 4.07.

Indemnification

20

SECTION 4.08.

Contribution

21

SECTION 4.09.

Representations, Warranties and Indemnities to Survive

22

SECTION 4.10.

Lock-Up Agreements

22

SECTION 4.11.

Rule 144 Reporting

22

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

Adjustments

 

SECTION 5.01.

Adjustments for Cash Dividends

23

SECTION 5.02.

Adjustments Upon Certain Transactions

23

SECTION 5.03.

Dividends and Distributions

23

SECTION 5.04.

Issuer Tender Offers

25

SECTION 5.05.

Consolidation, Merger or Sale

25

SECTION 5.06.

Preemptive Rights

26

SECTION 5.07.

Consent Upon Certain Issuances

26

SECTION 5.08.

Affiliate Transactions

27

SECTION 5.09.

Fractional Shares

27

SECTION 5.10.

Notice of Adjustment

27

 

 

 

ARTICLE VI

 

Warrant Transfer Books

 

 

 

SECTION 6.01.

Warrant Transfer Books

27

 

 

 

ARTICLE VII

 

Warrant Holders

 

SECTION 7.01.

No Voting Rights

28

SECTION 7.02.

Right of Action

28

SECTION 7.03.

Agent

28

 

 

 

ARTICLE VIII

 

Representations and Warranties

 

 

 

SECTION 8.01.

Representations and Warranties of the Company

29

SECTION 8.02.

Representations and Warranties of the Holders

31

 

 

 

ARTICLE IX

 

Covenants

 

 

 

SECTION 9.01.

Reservation of Common Stock for Issuance on Exercise of Warrants

31

SECTION 9.02.

Notice of Dividends

32

SECTION 9.03.

HSR Act Compliance

32

SECTION 9.04.

Board Representation

32

SECTION 9.05.

Stockholder Approval

34

SECTION 9.06.

Certain Other Events

36

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.07.

Transfers

36

 

 

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

Tax Matters

36

SECTION 10.02.

Surrender of Certificates

37

SECTION 10.03.

Mutilated, Destroyed, Lost and Stolen Warrant Certificates

37

SECTION 10.04.

Removal of Legends

38

SECTION 10.05.

Notices

38

SECTION 10.06.

Applicable Law

39

SECTION 10.07.

Persons Benefiting

39

SECTION 10.08.

Counterparts

39

SECTION 10.09.

Amendments

39

SECTION 10.10.

Headings

40

SECTION 10.11.

Entire Agreement

40

SECTION 10.12.

Limitation of Liability

40

 

SIGNATURES

 

 

 

 

 

 

 

EXHIBIT A

-

Form of A-Warrant Certificate

A-1

EXHIBIT B

-

Form of B-Warrant Certificate

B-1

EXHIBIT C

-

Certificate of Designation of the Series A Preferred Stock

C-1

 

iii

--------------------------------------------------------------------------------


 

WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

AGREEMENT dated as of May 10, 2010 (the “Issuance Date”), by and among ZALE
CORPORATION, a Delaware corporation (the “Company”), the Initial Warrant Holder
(defined below) and Z Investment Holdings, LLC, a Delaware limited liability
company, in its capacity as agent (the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Company is issuing and delivering (i) warrant certificates in the
form of Exhibit A hereto (the “A-Warrant Certificates”) evidencing A-Warrants to
purchase 6,389,378 shares, subject to adjustment, of its Common Stock, and
(ii) warrant certificates in the form of Exhibit B hereto (the “B-Warrant
Certificates”, and together with the A-Warrant Certificates, the “Warrant
Certificates”) evidencing B-Warrants to purchase, subject to the conditions set
forth herein, 4,675,306 shares, subject to adjustment, of its Common Stock, in
each case in connection with the execution and delivery of a senior secured term
loan facility agreement dated May 10, 2010, among the Company, Z Investment
Holdings, LLC, as administrative agent, and the lenders party thereto, pursuant
to which such lenders will make a term loan to the Company in the amount of
$150,000,000;

 

WHEREAS, subject to certain adjustments and limitations provided herein, the
Warrants are exercisable for shares of Common Stock of the Company;

 

WHEREAS, to the extent of any adjustment to the A-Warrants that would require
the approval of the Company’s stockholders in order to comply with the New York
Stock Exchange Listed Company Manual, the A-Warrants will instead be exercisable
for Series A Preferred Stock of the Company, on the terms set forth herein; and

 

WHEREAS, in order to comply with the New York Stock Exchange Listed Company
Manual, the exercise of the B-Warrants for Common Stock shall be subject to the
approval of the Company’s stockholders as specified herein and, in the absence
of such approval, the B-Warrants will instead be exercisable for Series A
Preferred Stock of the Company on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the Company, the Agent and
the Initial Warrant Holder each hereby agree as follows:

 

--------------------------------------------------------------------------------



 


ARTICLE I


 


DEFINITIONS


 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under direct or indirect common
control with, such Person.  For purposes of this definition, “control” when used
with respect to any Person means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“A-Warrant” means the A-Warrants issued by the Company from time to time
pursuant to this Agreement under an A-Warrant Certificate.

 

“A-Warrant Certificate” has the meaning set forth in the recitals to this
Agreement.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a day on which banking institutions are
authorized or required to be closed in the State of New York.

 

“B-Warrant” means the B-Warrants issued by the Company from time to time
pursuant to this Agreement under a B-Warrant Certificate.

 

“B-Warrant Certificate” has the meaning set forth in the recitals to this
Agreement.

 

“Cashless Exercise” has the meaning set forth in Section 3.04(b).

 

“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as amended from time to time.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Common Stock Equivalent” means any warrant, right or option to acquire any
shares of Common Stock or any security convertible into or exchangeable for
shares of Common Stock.

 

“Company” has the meaning set forth in the preamble to this Agreement, and its
successors and assigns.

 

2

--------------------------------------------------------------------------------


 

“Demand Registration” has the meaning set forth in Section 4.01(a).

 

“Demand Registration Statement” has the meaning set forth in Section 4.01(a).

 

“DOJ” has the meaning set forth in Section 9.03.

 

“Effective Issuance Price” means:

 

(i) with respect to Common Stock issued for cash, the per share amount of the
net cash proceeds received by the Company for such Common Stock;

 

(ii) with respect to Common Stock issued for other consideration, the per share
amount of the Fair Market Value of the net consideration received by the Company
for such Common Stock;

 

(iii) with respect to any option, warrant or other right to acquire Common
Stock, whether direct or indirect and whether or not conditional or contingent,
the sum of the per share amount of (a) the Fair Market Value of the net
aggregate consideration, if any, received by the Company for the issuance of
such option, warrant or right divided by the number of shares of Common Stock
into which such option, warrant or right is exercisable at time of issuance,
plus (b) the per share amount of the net exercise price to the extent paid in
cash and the per share Fair Market Value of the net exercise price if paid in
other consideration; and

 

(iv) with respect to securities convertible into or exchangeable for Common
Stock, (a) the net consideration per security paid for such securities to the
extent the price for such securities is paid in cash or (b) the net Fair Market
Value of the consideration per security paid for such securities to the extent
the price for such securities is paid in other consideration, in each case, as
of the date of their issuance, divided by the number of shares of Common Stock
into which such securities are convertible or exchangeable.

 

“Excess Shares” has the meaning set forth in Section 3.07(a).

 

“Excess Tender Amount” has the meaning set forth in Section 5.04.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Securities” means (i) the Qualifying Employee or Director Stock;
(ii) the Underlying Stock; (iii) any shares of Common Stock or Common Stock
Equivalents issued for non-cash consideration in connection with any merger,
consolidation, acquisition or similar business combination, provided that if any
such transaction involves an Affiliate of the Company, such transaction is made
on an arms’-length basis and supported by a fairness opinion from an Independent
Financial Expert; and (iv) any shares of Common Stock or Common Stock
Equivalents issued for non-cash consideration in connection with any joint
venture, licensing, development or sponsorship activities in the ordinary course
of business, provided that if any such

 

3

--------------------------------------------------------------------------------


 

transaction involves an Affiliate of the Company, such transaction is made on an
arms’-length basis and supported by a fairness opinion from an Independent
Financial Expert.

 

“Ex-date” has the meaning set forth in Section 5.03(a).

 

“Exercise Date” has the meaning set forth in Section 3.02.

 

“Exercise Price” has the meaning set forth in Section 3.01.

 

“Expenses” means all expenses incurred by the Company and the Holders in
effecting any registration pursuant to this Agreement, including all
registration and filing fees, printing expenses, reasonable fees and
disbursements of one counsel selected by the Agent to represent all holders of
Registrable Securities included in such registration, Blue Sky fees and
expenses, and expenses of the Company’s independent accountants in connection
with any regular or special reviews or audits incident to or required by any
such registration, and all underwriting discounts and selling commissions
applicable to the sale of the applicable Registrable Securities.

 

“Expiration Date” means the seventh anniversary of the Issuance Date.

 

“Fair Market Value” means:

 

(i) in the case of shares of stock where, at least four months prior to the
issuance thereof, other shares of the same class had already been listed on the
New York Stock Exchange or Nasdaq, the average of the daily volume-weighted
average prices of such stock for the five consecutive trading days immediately
preceding the day as of which Fair Market Value is being determined;

 

(ii) in the case of securities not covered by clause (i) above or other
property, the fair market value of such securities or such other property as
determined by an Independent Financial Expert, using one or more valuation
methods that the Independent Financial Expert in its best professional judgment
determines to be most appropriate, assuming, in the case of securities, such
securities are fully distributed and, in the case of securities or other
property, such items are to be sold in an arm’s-length transaction and there was
no compulsion on the part of any party to such sale to buy or sell, and taking
into account all relevant factors; and

 

(iii) in the case of cash, the amount thereof.

 

“FTC” has the meaning set forth in Section 9.03.

 

“GGC Appointees” has the meaning set forth in Section 9.04.

 

“Holders” means the Initial Warrant Holder and any permitted assignee or
transferee of the Initial Warrant Holder and, unless otherwise provided or
indicated herein, the holders of the Registrable Securities.

 

4

--------------------------------------------------------------------------------


 

“HSR Act” has the meaning set forth in Section 9.03.

 

“including” means “including, without limitation”.

 

“Independent Financial Expert” means a nationally recognized investment banking
firm mutually agreed by the Company and the Agent, which firm does not have a
material financial interest in, or other material economic relationship with,
either the Company or the Agent or their respective Affiliates.  If the Company
and the Agent are unable to agree on an Independent Financial Expert, each of
them shall promptly choose a separate Independent Financial Expert who shall
promptly choose a third Independent Financial Expert who shall serve as the
Independent Financial Expert hereunder; provided that such third Independent
Financial Expert does not have a material financial interest in, or other
material economic relationship with, either the Company or the Agent or their
respective Affiliates.

 

“Initial Warrant Holder” means Z Investment Holdings, LLC.

 

“Issuance Date” has the meaning set forth in the preamble to this Agreement.

 

“Maximum Number of Shares” has the meaning set forth in Section 4.01(c).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Per Warrant Cap” has the meaning set forth in Section 3.07(a).

 

“Piggyback Registration” has the meaning set forth in Section 4.02(a).

 

“Premium Per Pro Forma Share” has the meaning set forth in Section 5.04.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Qualifying Employee or Director Stock” means (i) rights and options issued in
the ordinary course of business under any Company-sponsored employee benefit
plan or agreement, any Company-sponsored director compensation plan or agreement
and any Common Stock issued after the date hereof upon exercise of such rights
and options and (ii) restricted stock and restricted stock units issued after
the date hereof in the ordinary course of business under any Company-sponsored
employee benefit plan or agreement, any Company-sponsored director compensation
plan or agreement and Common Stock issued after the date hereof in settlement of
any such restricted stock units.

 

5

--------------------------------------------------------------------------------


 

“Recapitalization Event” has the meaning set forth in Section 5.03(a).

 

“Register, registered, and registration” shall refer to a registration effected
by preparing and (a) filing a Registration Statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration of or automatic effectiveness of such Registration Statement or
(b) filing a Prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement on Form S-3.

 

“Registrable Securities” means Common Stock, Series A Preferred Stock or other
securities issuable under the Warrants on the Issuance Date and at any time
during the term of this Agreement.  Registrable Securities shall continue to be
Registrable Securities (whether they continue to be held by the Initial Warrant
Holder or they are sold to other Persons) until (i) they are sold pursuant to an
effective Registration Statement under the Securities Act; (ii) they may be sold
by their holder pursuant to Rule 144 without limitation thereunder on volume or
manner of sale; or (iii) they shall have otherwise been transferred and new
securities not subject to transfer restrictions under any federal securities
laws and not bearing any legend restricting further transfer shall have been
delivered by the Company, all applicable holding periods shall have expired, and
no other applicable and legally binding restriction on transfer by the Holder
thereof shall exist under the Securities Act.

 

“Registration Rights” means the rights of Holders set forth in Article IV to
have shares of Registrable Securities registered under the Securities Act for
sale under one or more effective Registration Statements.

 

“Registration Statement” means any registration statement filed by the Company
under the Securities Act pursuant to the Registration Rights, including the
Prospectus, any amendments and supplements to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

 

“Reorganization Event” has the meaning set forth in Section 5.05.

 

“Required Stockholder Approval” means, collectively, (i) in respect of the
A-Warrants, any approval by the Company’s stockholders required in connection
with an adjustment of the A-Warrants to comply with Section 312.03 of the New
York Stock Exchange Listed Company Manual, and (ii) in respect of the
B-Warrants, the approval by the Company’s stockholders required in connection
with the exercise of the B-Warrants for Common Stock to comply with
Section 312.03 of the New York Stock Exchange Listed Company Manual.

 

“Rule 144, Rule 144A and Rule 415” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision), as such rules may be
amended from time to time.

 

“Sale” has the meaning set forth in Section 3.06(a).

 

6

--------------------------------------------------------------------------------


 

“Scheduled Black-Out Period” means the periods (i) from and including the day
that is 10 days prior to the last day of a fiscal quarter of the Company to and
including the day that is two days after the day on which the Company publicly
releases its earnings for such fiscal quarter and (ii) from and including
Thanksgiving Day to and including the day that is two days after the day on
which the Company publicly releases its holiday sales report in January.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Preferred Stock” has the meaning set forth in Section 3.07(a).

 

“Total Cap” has the meaning set forth in Section 3.07(a).

 

“Underlying Stock” means the shares of Common Stock or Series A Preferred Stock
issuable or issued upon the exercise of the Warrants.

 

“Vote Date” means the date of the first meeting of the stockholders of the
Company at which a vote of such stockholders in respect of the Required
Stockholder Approval shall have been taken, which meeting shall be called by the
Board in accordance with Section 9.05 and shall in any event take place no later
than the first annual meeting of the Company’s stockholders to be held after the
Issuance Date.

 

“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote in the election of
directors.

 

“Warrant Certificates” has the meaning set forth in the recitals to this
Agreement.

 

“Warrants” means, collectively, the A-Warrants and the B-Warrants.

 


ARTICLE II


 


ORIGINAL ISSUE OF WARRANTS


 


SECTION 2.01.  FORM OF WARRANT CERTIFICATES.  THE WARRANT CERTIFICATES SHALL BE
IN REGISTERED FORM ONLY AND SUBSTANTIALLY IN THE FORMS ATTACHED HERETO AS
EXHIBITS A AND B, SHALL BE DATED THE DATE ON WHICH SIGNED BY THE COMPANY AND MAY
HAVE SUCH LEGENDS AND ENDORSEMENTS TYPED, STAMPED, PRINTED, LITHOGRAPHED OR
ENGRAVED THEREON AS PROVIDED IN SECTION 3.05 OR AS MAY BE REQUIRED TO COMPLY
WITH ANY APPLICABLE LAW OR WITH ANY APPLICABLE RULE OR REGULATION PURSUANT
THERETO OR WITH ANY APPLICABLE RULE OR REGULATION OF ANY SECURITIES EXCHANGE ON
WHICH THE WARRANTS MAY BE LISTED.


 


SECTION 2.02.  EXECUTION AND DELIVERY OF WARRANT CERTIFICATES.  (A)  
SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT, (I) A-WARRANT CERTIFICATES
EVIDENCING AN AGGREGATE OF 6,389,378 A-WARRANTS ENTITLING THE HOLDERS THEREOF TO

 

7

--------------------------------------------------------------------------------



 


COLLECTIVELY PURCHASE AN AGGREGATE OF 6,389,378 SHARES OF COMMON STOCK, SUBJECT
TO ADJUSTMENT AND SUBJECT TO SECTION 3.07(A), SHALL BE EXECUTED BY THE COMPANY
AND DELIVERED TO THE INITIAL WARRANT HOLDER, AND (II) B-WARRANT CERTIFICATES
EVIDENCING AN AGGREGATE OF 4,675,306 B-WARRANTS ENTITLING THE HOLDERS THEREOF TO
COLLECTIVELY PURCHASE AN AGGREGATE OF 4,675,306 SHARES OF COMMON STOCK, SUBJECT
TO ADJUSTMENT AND SUBJECT TO SECTION 3.07(B), SHALL BE EXECUTED BY THE COMPANY
AND DELIVERED TO THE INITIAL WARRANT HOLDER.


 


(B)  FROM TIME TO TIME, THE COMPANY SHALL SIGN AND DELIVER WARRANT CERTIFICATES
IN REQUIRED DENOMINATIONS TO PERSONS ENTITLED THERETO IN CONNECTION WITH ANY
EXCHANGE PERMITTED UNDER THIS AGREEMENT.  THE WARRANT CERTIFICATES SHALL BE
EXECUTED ON BEHALF OF THE COMPANY BY ITS PRESIDENT, CHIEF EXECUTIVE OFFICER,
CHIEF FINANCIAL OFFICER, SECRETARY OR EXECUTIVE VICE PRESIDENT, EITHER MANUALLY
OR BY FACSIMILE SIGNATURE PRINTED THEREON.  IN CASE ANY OFFICER OF THE COMPANY
WHOSE SIGNATURE SHALL HAVE BEEN PLACED UPON ANY OF THE WARRANT CERTIFICATES
SHALL CEASE TO BE SUCH OFFICER OF THE COMPANY BEFORE ISSUE AND DELIVERY THEREOF,
SUCH WARRANT CERTIFICATES MAY, NEVERTHELESS, BE ISSUED AND DELIVERED WITH THE
SAME FORCE AND EFFECT AS THOUGH SUCH PERSON HAD NOT CEASED TO BE SUCH OFFICER OF
THE COMPANY.


 


ARTICLE III


 


EXERCISE PRICE; EXERCISE OF WARRANTS AND EXPIRATION OF WARRANTS


 


SECTION 3.01.  EXERCISE PRICE.  EACH WARRANT CERTIFICATE SHALL ENTITLE THE
HOLDER THEREOF, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO PURCHASE, EXCEPT
AS PROVIDED IN SECTION 3.04 AND SECTION 3.07 HEREOF, ONE SHARE OF COMMON STOCK
FOR EACH WARRANT REPRESENTED THEREBY, AT AN EXERCISE PRICE OF $2.00 PER SHARE OF
COMMON STOCK OR, AS APPLICABLE, SERIES A PREFERRED STOCK (THE “EXERCISE PRICE”),
SUBJECT TO ALL ADJUSTMENTS MADE ON OR PRIOR TO THE DATE OF EXERCISE THEREOF AS
HEREIN PROVIDED.


 


SECTION 3.02.  EXERCISE OF WARRANTS.  (A)  THE A-WARRANTS SHALL BE EXERCISABLE
IN WHOLE OR IN PART FROM TIME TO TIME ON ANY BUSINESS DAY BEGINNING ON THE
ISSUANCE DATE AND ENDING ON THE EXPIRATION DATE AND (B) THE B-WARRANTS SHALL BE
EXERCISABLE IN WHOLE OR IN PART FROM TIME TO TIME ON ANY BUSINESS DAY BEGINNING
ON THE DAY IMMEDIATELY FOLLOWING THE EARLIER TO OCCUR OF (I) THE VOTE DATE AND
(II) THE DATE OF THE FIRST ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS TO BE
HELD AFTER THE ISSUANCE DATE, AND ENDING ON THE EXPIRATION DATE, IN EACH CASE IN
THE MANNER PROVIDED FOR HEREIN (ANY SUCH DATE ON WHICH THE APPLICABLE WARRANT
SHALL BE EXERCISABLE, AN “EXERCISE DATE”).


 


SECTION 3.03.  EXPIRATION OF WARRANTS.  ANY UNEXERCISED WARRANTS SHALL EXPIRE
AND THE RIGHTS OF THE HOLDERS OF SUCH WARRANTS TO PURCHASE UNDERLYING STOCK
SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE EXPIRATION DATE.


 


SECTION 3.04.  METHOD OF EXERCISE; PAYMENT OF EXERCISE PRICE.  (A)  IN ORDER TO
EXERCISE A WARRANT, THE HOLDER THEREOF MUST (I) SURRENDER THE WARRANT
CERTIFICATE EVIDENCING SUCH WARRANT TO THE COMPANY, WITH THE FORM ON THE REVERSE
OF OR ATTACHED TO THE WARRANT CERTIFICATE DULY EXECUTED, AND (II) PAY IN FULL
THE EXERCISE PRICE THEN IN EFFECT

 

8

--------------------------------------------------------------------------------



 


FOR THE SHARES OF UNDERLYING STOCK AS TO WHICH A WARRANT CERTIFICATE IS
SUBMITTED FOR EXERCISE IN THE MANNER PROVIDED IN PARAGRAPH (B) OF THIS
SECTION 3.04.


 


(B)  SIMULTANEOUSLY WITH THE EXERCISE OF EACH WARRANT, PAYMENT IN FULL OF THE
EXERCISE PRICE SHALL BE DELIVERED TO THE COMPANY.  SUCH PAYMENT SHALL BE MADE
(AT THE OPTION OF THE HOLDER) (I) IN CASH, BY BANK WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS, OR (II) IF AT THE TIME OF SUCH EXERCISE, THE FAIR MARKET VALUE
OF THE SHARES OF COMMON STOCK (OR, WITH RESPECT TO WARRANTS EXERCISABLE FOR
SHARES OF SERIES A PREFERRED STOCK, THE FAIR MARKET VALUE OF THE SHARES OF
COMMON STOCK INTO WHICH SUCH SHARES OF SERIES A PREFERRED STOCK WOULD OTHERWISE
BE CONVERTIBLE) EXCEEDS THE EXERCISE PRICE, BY SURRENDERING A NUMBER OF WARRANTS
(OR FRACTIONAL PORTIONS THEREOF) HAVING A VALUE EQUAL TO THE EXERCISE PRICE (A
“CASHLESS EXERCISE”), DETERMINED AS PROVIDED IN THIS SECTION 3.04(B).  THE VALUE
OF EACH WARRANT SO SURRENDERED IN A CASHLESS EXERCISE SHALL BE EQUAL TO THE FAIR
MARKET VALUE, AT THE TIME OF SUCH SURRENDER, OF THAT NUMBER OF SHARES OF COMMON
STOCK INTO WHICH SUCH WARRANT IS THEN EXERCISABLE (OR WOULD BE EXERCISABLE IF
SECTION 3.07 DID NOT THEN APPLY WITH RESPECT TO SUCH EXERCISE), LESS THE
EXERCISE PRICE.


 


(C)  IF FEWER THAN ALL THE WARRANTS REPRESENTED BY A WARRANT CERTIFICATE ARE
SURRENDERED, SUCH WARRANT CERTIFICATE SHALL BE SURRENDERED AND A NEW WARRANT
CERTIFICATE OF THE SAME TENOR AND FOR THE NUMBER OF WARRANTS THAT WERE NOT
SURRENDERED SHALL PROMPTLY BE EXECUTED AND DELIVERED TO THE PERSON OR PERSONS AS
MAY BE DIRECTED IN WRITING BY THE HOLDER (SUBJECT TO THE TERMS HEREOF), AND THE
COMPANY SHALL REGISTER THE NEW WARRANT IN THE NAME OF SUCH PERSON OR PERSONS.


 


(D)  UPON SURRENDER OF A WARRANT CERTIFICATE IN ACCORDANCE WITH THE FOREGOING
PROVISIONS, THE COMPANY SHALL INSTRUCT ITS TRANSFER AGENT TO TRANSFER TO THE
HOLDER OF SUCH WARRANT CERTIFICATE APPROPRIATE EVIDENCE OF OWNERSHIP OF ANY
SHARES OF UNDERLYING STOCK OR OTHER SECURITIES OR PROPERTY (INCLUDING CASH) TO
WHICH THE HOLDER IS ENTITLED, REGISTERED OR OTHERWISE PLACED IN, OR PAYABLE TO
THE ORDER OF, SUCH NAME OR NAMES AS MAY BE DIRECTED IN WRITING BY THE HOLDER
(SUBJECT TO THE TERMS HEREOF), AND SHALL DELIVER SUCH EVIDENCE OF OWNERSHIP AND
ANY OTHER SECURITIES OR PROPERTY (INCLUDING CASH) TO THE PERSON OR PERSONS
ENTITLED TO RECEIVE THE SAME, TOGETHER WITH AN AMOUNT IN CASH IN LIEU OF ANY
FRACTION OF A SHARE AS PROVIDED IN SECTION 5.09.  UPON PAYMENT OF THE EXERCISE
PRICE THEREFOR, A HOLDER SHALL BE DEEMED TO OWN AND HAVE ALL OF THE RIGHTS
ASSOCIATED WITH ANY UNDERLYING STOCK OR OTHER SECURITIES OR PROPERTY (INCLUDING
CASH) TO WHICH IT IS ENTITLED PURSUANT TO THIS AGREEMENT UPON THE SURRENDER OF A
WARRANT CERTIFICATE IN ACCORDANCE WITH THIS AGREEMENT.  IF THE HOLDER SHALL
DIRECT THAT SUCH SECURITIES BE REGISTERED IN A NAME OTHER THAN THAT OF THE
HOLDER, SUCH DIRECTION SHALL BE TENDERED IN CONJUNCTION WITH A SIGNATURE
GUARANTEE FROM AN ELIGIBLE GUARANTOR INSTITUTION PARTICIPATING IN A SIGNATURE
GUARANTEE PROGRAM APPROVED BY THE SECURITIES TRANSFER ASSOCIATION.


 


SECTION 3.05.  TRANSFERABILITY OF THE WARRANTS.  AT ANY TIME AFTER THE ISSUANCE
DATE, THE WARRANTS MAY BE TRANSFERRED TO THE INITIAL WARRANT HOLDER OR ANY
AFFILIATE OF SUCH HOLDER.  ON OR PRIOR TO JANUARY 31, 2011, THE WARRANTS MAY
NOT, WHETHER DIRECTLY OR AS A RESULT OF THE TRANSFER OF THE EQUITY INTERESTS IN
THE HOLDERS, BE TRANSFERRED TO ANY PERSON THAT IS NOT THE INITIAL WARRANT HOLDER
OR AN AFFILIATE OF SUCH HOLDER.  ON OR AFTER FEBRUARY 1, 2010, THE WARRANTS MAY
NOT, WHETHER DIRECTLY OR AS A RESULT OF THE

 

9

--------------------------------------------------------------------------------



 


TRANSFER OF THE EQUITY INTERESTS IN THE HOLDERS, BE TRANSFERRED TO ANY PERSON
THAT IS NOT THE INITIAL WARRANT HOLDER OR AN AFFILIATE OF SUCH HOLDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY (NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED); PROVIDED THAT NO HOLDER SHALL TRANSFER, INDIVIDUALLY OR
IN CONCERT WITH OTHER HOLDERS, IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, WARRANTS EXERCISABLE FOR COMMON STOCK REPRESENTING (OR SERIES A
PREFERRED STOCK CONVERTIBLE INTO COMMON STOCK REPRESENTING, OR ANY COMBINATION
THEREOF REPRESENTING) 15% OR MORE OF THE THEN-OUTSTANDING NUMBER OF SHARES OF
COMMON STOCK TO ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT), OTHER THAN WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY (WHICH MAY BE WITHHELD IN THE SOLE DISCRETION OF THE COMPANY). 
SUBJECT TO SECTION 10.04, EACH CERTIFICATE REPRESENTING THE WARRANTS SHALL BEAR
THE FOLLOWING LEGEND:


 

THESE WARRANTS MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW. THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. 
SUCH SECURITIES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE
REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT
TO THE PROVISIONS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF
MAY 10, 2010, BY AND AMONG ZALE CORPORATION (THE “COMPANY”), THE INITIAL WARRANT
HOLDER AND Z INVESTMENT HOLDINGS, LLC, AS AGENT.  A COPY OF SUCH WARRANT AND
REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF THE COMPANY.

 


SECTION 3.06.  COMPLIANCE WITH THE SECURITIES ACT.  (A)  NO REGISTRABLE
SECURITIES MAY BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF (ANY SUCH SALE,
TRANSFER OR OTHER DISPOSITION, A “SALE”), EXCEPT IN COMPLIANCE WITH THIS
SECTION 3.06, BUT SUBJECT TO SECTION 9.07.


 


(B)  A HOLDER MAY SELL ITS REGISTRABLE SECURITIES TO A TRANSFEREE THAT IS AN
“ACCREDITED INVESTOR” OR “QUALIFIED INSTITUTIONAL BUYER”, AS SUCH TERMS ARE
DEFINED IN REGULATION D AND RULE 144A, RESPECTIVELY, UNDER THE SECURITIES ACT,
RESPECTIVELY; PROVIDED, HOWEVER, THAT EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED:


 

(I) WITH RESPECT TO ANY “ACCREDITED INVESTOR” THAT IS NOT AN INSTITUTION, SUCH
TRANSFEREE PROVIDES CERTIFICATION ESTABLISHING TO THE REASONABLE SATISFACTION OF
THE COMPANY THAT IT IS AN “ACCREDITED INVESTOR”;

 

(II) SUCH TRANSFEREE REPRESENTS THAT IT IS ACQUIRING THE REGISTRABLE SECURITIES
FOR ITS OWN ACCOUNT AND THAT IT IS NOT ACQUIRING SUCH REGISTRABLE

 

10

--------------------------------------------------------------------------------


 

SECURITIES WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF (WITHIN THE MEANING OF THE SECURITIES ACT) THAT WOULD BE IN
VIOLATION OF THE SECURITIES LAWS OF THE UNITED STATES OR ANY APPLICABLE STATE
THEREOF, BUT SUBJECT, NEVERTHELESS, TO THE DISPOSITION OF ITS PROPERTY BEING AT
ALL TIMES WITHIN ITS CONTROL; AND

 

(III) SUCH TRANSFEREE AGREES TO BE BOUND BY THE PROVISIONS OF THIS SECTION 3.06
WITH RESPECT TO ANY SALE OF THE REGISTRABLE SECURITIES.

 


(C)          A HOLDER MAY SELL ITS REGISTRABLE SECURITIES IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT.


 


(D)         A HOLDER MAY SELL ITS REGISTRABLE SECURITIES IF:


 

(I) SUCH HOLDER GIVES WRITTEN NOTICE TO THE COMPANY OF ITS INTENTION TO EFFECT
SUCH SALE, WHICH NOTICE SHALL DESCRIBE THE MANNER AND CIRCUMSTANCES OF THE
PROPOSED TRANSACTION IN REASONABLE DETAIL;

 

(II) SUCH NOTICE INCLUDES A CERTIFICATION BY THE HOLDER TO THE EFFECT THAT SUCH
PROPOSED SALE MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
UNDER APPLICABLE BLUE SKY LAWS; AND

 

(III) SUCH TRANSFEREE COMPLIES WITH SECTIONS 3.06(B)(II) AND 3.06(B)(III).

 


(E)          EXCEPT FOR A SALE IN ACCORDANCE WITH SECTION 3.06(F), AND SUBJECT
TO SECTION 10.04, ALL STOCK CERTIFICATES ISSUED PURSUANT TO THE EXERCISE OF THE
WARRANTS SHALL BEAR THE FOLLOWING LEGEND:


 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS.  SUCH SHARES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN
COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE
SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF THE WARRANT AND REGISTRATION
RIGHTS AGREEMENT DATED AS OF MAY 10, 2010, BY AND AMONG ZALE CORPORATION (THE
“COMPANY”), THE INITIAL WARRANT HOLDER AND Z INVESTMENT HOLDINGS, LLC, AS
AGENT.  A COPY OF SUCH WARRANT AND REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT
THE OFFICES OF THE COMPANY.

 


(F)  A HOLDER MAY SELL ITS REGISTRABLE SECURITIES IN A TRANSACTION THAT IS
REGISTERED UNDER THE SECURITIES ACT.


 


SECTION 3.07.  EXERCISE FOR SERIES A PREFERRED STOCK.  (A)  SO LONG AS THE
UNDERLYING STOCK IS THAT OF ZALE CORPORATION AND THE REQUIRED STOCKHOLDER
APPROVAL HAS

 

11

--------------------------------------------------------------------------------



 


NOT BEEN OBTAINED, HOLDERS MAY NOT EXERCISE ANY A-WARRANTS FOR, OR BE ENTITLED
TO TAKE DELIVERY OF, SHARES OF COMMON STOCK ISSUABLE WITH RESPECT TO SUCH
A-WARRANTS TO THE EXTENT (BUT ONLY TO THE EXTENT) THAT, AFTER SUCH RECEIPT OF
ANY SHARES OF COMMON STOCK UPON THE EXERCISE OF SUCH A-WARRANTS, HOLDERS WOULD
BE ISSUED MORE THAN 6,389,378 SHARES OF COMMON STOCK IN THE AGGREGATE (THE
“TOTAL CAP”); PROVIDED, HOWEVER, THAT IN THE EVENT THE COMPANY (I) SUBDIVIDES
ITS OUTSTANDING COMMON STOCK OR (II) COMBINES ITS OUTSTANDING COMMON STOCK INTO
A SMALLER NUMBER OF SHARES, THE TOTAL CAP SHALL BE ADJUSTED BY MULTIPLYING
(A) THE TOTAL CAP IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR COMBINATION BY (B) A
FRACTION, WHOSE NUMERATOR SHALL BE EQUAL TO THE NUMBER OF SHARES THAT ONE SHARE
OF COMMON STOCK IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR COMBINATION EQUALS
IMMEDIATELY AFTER SUCH SUBDIVISION OR COMBINATION, AND WHOSE DENOMINATOR SHALL
BE EQUAL TO ONE.  SO LONG AS THE UNDERLYING STOCK IS THAT OF ZALE CORPORATION
AND THE REQUIRED STOCKHOLDER APPROVAL HAS NOT BEEN OBTAINED, NO A-WARRANT SHALL
BE EXERCISABLE FOR MORE THAN A NUMBER OF SHARES OF COMMON STOCK EQUAL TO A
FRACTION, WHOSE NUMERATOR SHALL BE THE TOTAL CAP AND WHOSE DENOMINATOR SHALL BE
6,389,378 (THE “PER WARRANT CAP”).  TO THE EXTENT THAT THE NUMBER OF SHARES OF
COMMON STOCK INTO WHICH AN A-WARRANT IS STATED TO BE EXERCISABLE (WITHOUT GIVING
EFFECT TO THE TOTAL CAP OR PER WARRANT CAP) EXCEEDS THE PER WARRANT CAP AS A
RESULT OF THE APPLICATION OF AN ADJUSTMENT PURSUANT TO ARTICLE V HEREOF (SUCH
EXCESS, THE “EXCESS SHARES”), THEN EACH A-WARRANT SHALL INSTEAD BE EXERCISABLE
AT THE EXERCISE PRICE INTO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE PER
WARRANT CAP PLUS A NUMBER OF SHARES OF CONVERTIBLE NON-VOTING PREFERRED STOCK,
PAR VALUE $0.01 PER SHARE, OF THE COMPANY ON THE TERMS SET FORTH IN EXHIBIT C
(THE “SERIES A PREFERRED STOCK”) THAT IS CONVERTIBLE INTO THE NUMBER OF EXCESS
SHARES.


 


(B)  SO LONG AS THE UNDERLYING STOCK IS THAT OF ZALE CORPORATION AND THE
REQUIRED STOCKHOLDER APPROVAL HAS NOT BEEN OBTAINED, HOLDERS MAY NOT EXERCISE
ANY B-WARRANTS FOR, OR BE ENTITLED TO TAKE DELIVERY OF, ANY SHARES OF COMMON
STOCK ISSUABLE WITH RESPECT TO SUCH B-WARRANTS. AT ANY TIME THAT THE B-WARRANTS
ARE EXERCISABLE BUT THE REQUIRED STOCKHOLDER APPROVAL HAS NOT BEEN OBTAINED,
EACH B-WARRANT SHALL INSTEAD BE EXERCISABLE AT THE EXERCISE PRICE INTO A NUMBER
OF SHARES OF SERIES A PREFERRED STOCK THAT IS CONVERTIBLE INTO THE NUMBER OF
SHARES OF COMMON STOCK INTO WHICH THE B-WARRANTS WOULD BE EXERCISABLE AT THE
TIME OF EXERCISE BUT FOR THE FACT THAT THE REQUIRED STOCKHOLDER APPROVAL HAS NOT
BEEN OBTAINED.


 


ARTICLE IV


 


REGISTRATION RIGHTS AND PROCEDURES AND LISTING


 


SECTION 4.01.  DEMAND REGISTRATION RIGHTS.  (A)  SUBJECT TO THE PROVISIONS
HEREOF, ANY HOLDER OR HOLDERS MAY, AT ANY TIME FROM AND AFTER AUGUST 31, 2010,
REQUEST REGISTRATION FOR RESALE UNDER THE SECURITIES ACT OF ALL OR PART OF THE
REGISTRABLE SECURITIES (A “DEMAND REGISTRATION”) BY GIVING WRITTEN NOTICE
THEREOF TO THE COMPANY (WHICH REQUEST SHALL SPECIFY THE NUMBER OF SHARES OF
REGISTRABLE SECURITIES TO BE OFFERED BY EACH HOLDER AND WHETHER SUCH
REGISTRATION STATEMENT SHALL BE A “SHELF” REGISTRATION STATEMENT UNDER RULE 415
PROMULGATED UNDER THE SECURITIES ACT).  SUBJECT TO SECTION 4.01(E) BELOW, UPON
RECEIPT OF SUCH NOTICE, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS
(I) TO FILE A REGISTRATION STATEMENT (WHICH SHALL BE A “SHELF”

 

12

--------------------------------------------------------------------------------



 


REGISTRATION STATEMENT UNDER RULE 415 PROMULGATED UNDER THE SECURITIES ACT IF
REQUESTED PURSUANT TO THE REQUEST OF THE HOLDERS PURSUANT TO THE FIRST SENTENCE
OF THIS SECTION 4.01(A)) REGISTERING FOR RESALE SUCH NUMBER OF REGISTRABLE
SECURITIES AS REQUESTED TO BE SO REGISTERED WITHIN 45 DAYS IN THE CASE OF A
REGISTRATION ON FORM S-3 (AND 60 DAYS IN THE CASE OF A REGISTRATION ON FORM S-1)
AFTER THE REQUEST OF THE HOLDERS THEREFOR (SUCH REGISTRATION STATEMENT, A
“DEMAND REGISTRATION STATEMENT”) AND (II) TO CAUSE SUCH DEMAND REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS REASONABLY PRACTICABLE
THEREAFTER.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE REQUIRED TO
EFFECT A REGISTRATION PURSUANT TO THIS SECTION 4.01(A): (A) WITH RESPECT TO
SECURITIES THAT ARE NOT REGISTRABLE SECURITIES; (B) DURING ANY SCHEDULED
BLACK-OUT PERIOD; (C) IF THE AGGREGATE OFFERING PRICE OF THE REGISTRABLE
SECURITIES TO BE OFFERED IS LESS THAN $10,000,000, UNLESS THE REGISTRABLE
SECURITIES TO BE OFFERED CONSTITUTE ALL OF THE THEN-OUTSTANDING REGISTRABLE
SECURITIES; OR (D) WITHIN 180 DAYS AFTER THE EFFECTIVE DATE OF A PRIOR
REGISTRATION IN RESPECT OF THE COMPANY’S COMMON STOCK, INCLUDING A DEMAND
REGISTRATION (OR, IN THE EVENT THAT HOLDERS WERE PREVENTED FROM INCLUDING ANY
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN A PIGGYBACK REGISTRATION
PURSUANT TO SECTION 4.02, WITHIN 90 DAYS AFTER THE EFFECTIVE DATE OF SUCH PRIOR
REGISTRATION IN RESPECT OF THE COMPANY’S COMMON STOCK).  IF PERMITTED UNDER THE
SECURITIES ACT, SUCH DEMAND REGISTRATION STATEMENT SHALL BE ONE THAT IS
AUTOMATICALLY EFFECTIVE UPON FILING.


 


(B)  THE HOLDERS SHALL BE ENTITLED TO REQUEST A TOTAL OF THREE DEMAND
REGISTRATIONS.  A REGISTRATION STATEMENT SHALL NOT COUNT AS A PERMITTED DEMAND
REGISTRATION UNLESS AND UNTIL IT HAS BECOME EFFECTIVE AND HOLDERS ARE ABLE TO
REGISTER AT LEAST 50% OF THE REGISTRABLE SECURITIES REQUESTED BY THE HOLDERS TO
BE INCLUDED IN SUCH REGISTRATION.  A DEMAND REGISTRATION SHALL NOT COUNT AGAINST
THE NUMBER OF SUCH REGISTRATIONS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE
IF (I) AFTER THE APPLICABLE DEMAND REGISTRATION STATEMENT HAS BECOME EFFECTIVE,
SUCH DEMAND REGISTRATION STATEMENT OR THE RELATED OFFER, SALE OR DISTRIBUTION OF
REGISTRABLE SECURITIES THEREUNDER BECOMES THE SUBJECT OF ANY STOP ORDER,
INJUNCTION OR OTHER ORDER OR RESTRICTION IMPOSED BY THE SEC OR ANY OTHER
GOVERNMENTAL AGENCY OR COURT FOR ANY REASON ATTRIBUTABLE TO THE COMPANY AND SUCH
INTERFERENCE IS NOT THEREAFTER ELIMINATED SO AS TO PERMIT THE COMPLETION OF THE
CONTEMPLATED DISTRIBUTION OF REGISTRABLE SECURITIES OR (II) IN THE CASE OF AN
UNDERWRITTEN OFFERING, THE CONDITIONS SPECIFIED IN THE RELATED UNDERWRITING
AGREEMENT, IF ANY, ARE NOT SATISFIED OR WAIVED FOR ANY REASON ATTRIBUTABLE TO
THE COMPANY OR FOR ANY REASON NOT ATTRIBUTABLE TO THE SELLING HOLDER OR HOLDERS
OR THE AGENT OR ITS AFFILIATES, AND AS A RESULT OF ANY SUCH CIRCUMSTANCES
DESCRIBED IN CLAUSE (I) OR (II), LESS THAN ALL OF THE REGISTRABLE SECURITIES
COVERED BY THE DEMAND REGISTRATION STATEMENT ARE SOLD BY THE SELLING HOLDER OR
HOLDERS PURSUANT TO THE DEMAND REGISTRATION STATEMENT.


 


(C)  THE COMPANY MAY INCLUDE IN A DEMAND REGISTRATION STATEMENT SHARES OF COMMON
STOCK FOR SALE FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF OTHER SECURITY HOLDERS
OF THE COMPANY.  IF SUCH DEMAND REGISTRATION STATEMENT IS IN RESPECT OF AN
UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITERS OF THE REQUESTED DEMAND
REGISTRATION ADVISE THE COMPANY AND THE HOLDERS THAT IN THEIR REASONABLE OPINION
THE NUMBER OF SHARES OF COMMON STOCK PROPOSED TO BE INCLUDED IN THE DEMAND
REGISTRATION STATEMENT EXCEEDS THE NUMBER OF SHARES OF COMMON STOCK THAT CAN BE
SOLD IN SUCH UNDERWRITTEN OFFERING WITHOUT MATERIALLY DELAYING OR JEOPARDIZING
THE SUCCESS OF THE OFFERING (INCLUDING THE

 

13

--------------------------------------------------------------------------------



 


OFFERING PRICE PER SHARE) (SUCH MAXIMUM NUMBER OF SHARES, THE “MAXIMUM NUMBER OF
SHARES”), THE COMPANY WILL INCLUDE IN SUCH DEMAND REGISTRATION STATEMENT ONLY
SUCH NUMBER OF SHARES OF COMMON STOCK THAT IN THE REASONABLE OPINION OF THE
MANAGING UNDERWRITERS CAN BE SOLD WITHOUT MATERIALLY DELAYING OR JEOPARDIZING
THE SUCCESS OF THE OFFERING (INCLUDING THE OFFERING PRICE PER SHARE), WHICH
SHARES OF COMMON STOCK WILL BE SO INCLUDED IN THE FOLLOWING ORDER OF PRIORITY: 
(I) FIRST, THE REGISTRABLE SECURITIES OF ALL HOLDERS, PRO RATA ON THE BASIS OF
THE AGGREGATE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED BY EACH
SUCH HOLDER; (II) SECOND, THE SHARES OF COMMON STOCK THE COMPANY PROPOSES TO
SELL; AND (III) THIRD, ANY OTHER SHARES OF COMMON STOCK THAT HAVE BEEN REQUESTED
TO BE SO INCLUDED.


 


(D)  IF ANY OF THE REGISTRABLE SECURITIES COVERED BY A DEMAND REGISTRATION ARE
TO BE SOLD IN AN UNDERWRITTEN OFFERING, THE COMPANY AND THE HOLDERS OF A
MAJORITY OF SUCH REGISTRABLE SECURITIES SHALL MUTUALLY AGREE UPON THE SELECTION
OF THE MANAGING UNDERWRITER OR UNDERWRITERS.  IF THE COMPANY AND THE HOLDERS OF
A MAJORITY OF SUCH REGISTRABLE SECURITIES ARE UNABLE TO AGREE ON THE MANAGING
UNDERWRITER OR UNDERWRITERS WITHIN A REASONABLE AMOUNT OF TIME, THE COMPANY AND
THE HOLDERS OF A MAJORITY OF SUCH REGISTRABLE SECURITIES SHALL EACH SELECT A
MANAGING UNDERWRITER AND SUCH UNDERWRITERS SHALL SERVE AS JOINT MANAGING
UNDERWRITERS IN RESPECT OF SUCH OFFERING.


 


(E)  NOTWITHSTANDING THE FOREGOING, IF THE BOARD DETERMINES IN ITS GOOD FAITH
JUDGMENT THAT THE FILING OF A DEMAND REGISTRATION STATEMENT (I) WOULD BE
SERIOUSLY DETRIMENTAL TO THE COMPANY IN THAT SUCH REGISTRATION WOULD INTERFERE
WITH A MATERIAL CORPORATE TRANSACTION OR (II) WOULD REQUIRE THE DISCLOSURE OF
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY THAT AT THE TIME IS NOT,
IN THE GOOD FAITH JUDGMENT OF THE BOARD (EXCLUDING THE GGC APPOINTEES), IN THE
BEST INTERESTS OF THE COMPANY TO DISCLOSE AND IS NOT, IN THE OPINION OF THE
COMPANY’S COUNSEL, OTHERWISE REQUIRED TO BE DISCLOSED, THEN THE COMPANY SHALL
HAVE THE RIGHT TO DEFER SUCH FILING FOR THE PERIOD DURING WHICH SUCH
REGISTRATION WOULD BE SERIOUSLY DETRIMENTAL UNDER CLAUSE (I) OR WOULD REQUIRE
SUCH DISCLOSURE UNDER CLAUSE (II); PROVIDED, HOWEVER, THAT (X) THE COMPANY MAY
NOT DEFER SUCH FILING FOR A PERIOD OF MORE THAN 90 DAYS AFTER RECEIPT OF ANY
DEMAND BY THE HOLDERS AND (Y) THE COMPANY SHALL NOT EXERCISE ITS RIGHT TO DEFER
A DEMAND REGISTRATION MORE THAN ONCE IN ANY 12-MONTH PERIOD.  THE COMPANY SHALL
GIVE WRITTEN NOTICE OF ITS DETERMINATION TO THE HOLDERS TO DEFER THE FILING AND
OF THE FACT THAT THE PURPOSE FOR SUCH DEFERRAL NO LONGER EXISTS, IN EACH CASE,
PROMPTLY AFTER THE OCCURRENCE THEREOF.


 


(F)  NOTWITHSTANDING THE FOREGOING, IF THE BOARD DETERMINES IN ITS GOOD FAITH
JUDGMENT THAT CONTINUING OFFERS AND SALES OF REGISTRABLE SECURITIES REGISTERED
UNDER A SHELF DEMAND REGISTRATION STATEMENT (I) WOULD BE SERIOUSLY DETRIMENTAL
TO THE COMPANY IN THAT SUCH OFFERS AND SALES WOULD INTERFERE WITH A MATERIAL
CORPORATE TRANSACTION OR (II) WOULD REQUIRE THE DISCLOSURE OF MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY THAT AT THE TIME IS NOT, IN THE
GOOD FAITH JUDGMENT OF THE BOARD (EXCLUDING THE GGC APPOINTEES), IN THE BEST
INTERESTS OF THE COMPANY TO DISCLOSE AND IS NOT, IN THE OPINION OF THE COMPANY’S
COUNSEL, OTHERWISE REQUIRED TO BE DISCLOSED, THEN THE COMPANY SHALL HAVE THE
RIGHT TO REQUIRE THE SELLING HOLDER OR HOLDERS TO SUSPEND SUCH OFFERS AND SALES
FOR THE PERIOD DURING WHICH SUCH REGISTRATION WOULD BE SERIOUSLY DETRIMENTAL
UNDER CLAUSE (I) OR WOULD REQUIRE SUCH DISCLOSURE UNDER CLAUSE (II); PROVIDED,

 

14

--------------------------------------------------------------------------------



 


HOWEVER, THAT THE TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION MAY BE IN EFFECT
IN ANY 180-DAY PERIOD SHALL NOT EXCEED 60 DAYS.  THE COMPANY SHALL GIVE WRITTEN
NOTICE OF ITS DETERMINATION TO THE HOLDERS TO SUSPEND THE OFFERS AND SALES AND
OF THE FACT THAT THE PURPOSE FOR SUCH SUSPENSION NO LONGER EXISTS, IN EACH CASE,
PROMPTLY AFTER THE OCCURRENCE THEREOF.


 


(G)  UPON THE DATE OF EFFECTIVENESS OF ANY DEMAND REGISTRATION STATEMENT FOR AN
UNDERWRITTEN OFFERING AND IF SUCH OFFERING IS PRICED PROMPTLY ON OR AFTER SUCH
DATE, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO KEEP THE DEMAND
REGISTRATION STATEMENT EFFECTIVE UNTIL THE EARLIER OF (I) TWO YEARS (IN THE CASE
OF A SHELF DEMAND REGISTRATION STATEMENT) OR 90 DAYS (IN THE CASE OF ANY OTHER
DEMAND REGISTRATION STATEMENT) FROM THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT AND (II) SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES COVERED BY
SUCH DEMAND REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT TO SUCH DEMAND
REGISTRATION STATEMENT.


 


SECTION 4.02.  PIGGYBACK REGISTRATION RIGHTS.  (A)  IF AT ANY TIME THE COMPANY
HAS REGISTERED OR HAS DETERMINED TO REGISTER ANY OF ITS SECURITIES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF OTHER SECURITY HOLDERS OF THE COMPANY ON ANY
REGISTRATION FORM (OTHER THAN FORM S-4 OR S-8) WHICH PERMITS THE INCLUSION OF
THE REGISTRABLE SECURITIES (A “PIGGYBACK REGISTRATION”), THE COMPANY WILL GIVE
THE HOLDERS WRITTEN NOTICE THEREOF PROMPTLY (BUT IN NO EVENT LESS THAN 15 DAYS
PRIOR TO THE ANTICIPATED FILING DATE) AND, SUBJECT TO SECTION 4.02(C), SHALL
INCLUDE IN SUCH REGISTRATION ALL REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED
THEREIN PURSUANT TO THE WRITTEN REQUEST OF ONE OR MORE HOLDERS RECEIVED WITHIN
10 DAYS AFTER DELIVERY OF THE COMPANY’S NOTICE.  IF A PIGGYBACK REGISTRATION IS
INITIATED AS A PRIMARY UNDERWRITTEN OFFERING ON BEHALF OF THE COMPANY, AND THE
MANAGING UNDERWRITERS ADVISE THE COMPANY AND THE HOLDERS THAT IN THEIR
REASONABLE OPINION THE NUMBER OF SHARES OF COMMON STOCK AND OTHER REGISTRABLE
SECURITIES PROPOSED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE MAXIMUM
NUMBER OF SHARES, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION:  (I) FIRST,
THE NUMBER OF SHARES OF COMMON STOCK THAT THE COMPANY PROPOSES TO SELL; AND
(II) SECOND, THE NUMBER OF SHARES OF COMMON STOCK AND OTHER REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED THEREIN BY HOLDERS OF COMMON STOCK AND OTHER
REGISTRABLE SECURITIES, INCLUDING HOLDERS WHO HAVE PROVIDED NOTICE IN ACCORDANCE
WITH THIS SECTION 4.02(A), PRO RATA AMONG ALL SUCH HOLDERS ON THE BASIS OF THE
NUMBER OF SHARES OF COMMON STOCK AND OTHER REGISTRABLE SECURITIES REQUESTED TO
BE INCLUDED THEREIN BY ALL SUCH HOLDERS OR AS SUCH HOLDERS AND THE COMPANY MAY
OTHERWISE AGREE.


 


(B)  IF A PIGGYBACK REGISTRATION IS INITIATED AS AN UNDERWRITTEN REGISTRATION ON
BEHALF OF A HOLDER OF SHARES OF COMMON STOCK OTHER THAN THE HOLDERS, AND THE
MANAGING UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR REASONABLE OPINION THE
NUMBER OF SHARES OF COMMON STOCK AND OTHER REGISTRABLE SECURITIES PROPOSED TO BE
INCLUDED IN SUCH REGISTRATION EXCEEDS THE MAXIMUM NUMBER OF SHARES, THEN THE
COMPANY SHALL INCLUDE IN SUCH REGISTRATION:  (I) FIRST, THE NUMBER OF SHARES OF
COMMON STOCK REQUESTED TO BE INCLUDED THEREIN BY THE HOLDER(S) REQUESTING SUCH
REGISTRATION; (II) SECOND, THE NUMBER OF SHARES OF COMMON STOCK AND OTHER
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED THEREIN BY OTHER HOLDERS OF
SHARES OF COMMON STOCK AND OTHER REGISTRABLE SECURITIES, INCLUDING THE HOLDERS
(IF THE HOLDERS HAVE ELECTED TO INCLUDE REGISTRABLE SECURITIES IN

 

15

--------------------------------------------------------------------------------



 


SUCH PIGGYBACK REGISTRATION), PRO RATA AMONG SUCH HOLDERS ON THE BASIS OF THE
NUMBER OF SHARES OF COMMON STOCK AND OTHER REGISTRABLE SECURITIES REQUESTED TO
BE INCLUDED THEREIN BY SUCH HOLDERS OR AS SUCH HOLDERS AND THE COMPANY MAY
OTHERWISE AGREE; AND (III) THIRD, THE NUMBER OF SHARES OF COMMON STOCK THAT THE
COMPANY PROPOSES TO SELL.


 


(C)  IF ANY PIGGYBACK REGISTRATION IS A PRIMARY OR SECONDARY UNDERWRITTEN
OFFERING, THE COMPANY SHALL HAVE THE RIGHT TO SELECT, IN ITS SOLE DISCRETION,
THE MANAGING UNDERWRITER OR UNDERWRITERS TO ADMINISTER ANY SUCH OFFERING.


 


(D)  THE COMPANY SHALL NOT GRANT TO ANY PERSON THE RIGHT TO REQUEST THE COMPANY
TO REGISTER ANY COMMON STOCK IN A PIGGYBACK REGISTRATION UNLESS SUCH RIGHTS ARE
CONSISTENT WITH THE PROVISIONS OF THIS SECTION 4.02.


 


SECTION 4.03.  EXPENSES OF REGISTRATION AND SELLING.  ALL EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE HEREUNDER SHALL BE
BORNE BY THE COMPANY.  ALL EXPENSES (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY
UNDERWRITING DISCOUNT OR COMMISSION APPLICABLE TO THE SALE BY A HOLDER) INCURRED
IN CONNECTION WITH THE SALE OF ANY SECURITIES REGISTERED HEREUNDER SHALL ALSO BE
BORNE BY THE COMPANY.


 


SECTION 4.04.  OBLIGATIONS OF THE COMPANY.  WHENEVER REQUIRED TO EFFECT THE
REGISTRATION OF ANY REGISTRABLE SECURITIES, THE COMPANY SHALL, AS EXPEDITIOUSLY
AS REASONABLY PRACTICABLE, SUBJECT TO THE OTHER PROVISIONS OF THIS ARTICLE IV:


 


(A)  PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH RESPECT TO A
PROPOSED OFFERING OF REGISTRABLE SECURITIES AND USE COMMERCIALLY REASONABLE
EFFORTS TO HAVE SUCH REGISTRATION STATEMENT DECLARED EFFECTIVE AS PROMPTLY AS
PRACTICABLE.


 


(B)  PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO THE
APPLICABLE REGISTRATION STATEMENT AND THE PROSPECTUS OR PROSPECTUS SUPPLEMENT
USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY TO
COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION
OF ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT.


 


(C)  FURNISH TO THE SELLING HOLDER OR HOLDERS AND ANY UNDERWRITERS SUCH NUMBER
OF COPIES OF THE APPLICABLE REGISTRATION STATEMENT AND EACH SUCH AMENDMENT AND
SUPPLEMENT THERETO (INCLUDING IN EACH CASE ALL EXHIBITS) AND OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER
TO FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED OR TO BE
DISTRIBUTED BY THEM.


 


(D)  USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER AND QUALIFY THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE SELLING
HOLDER OR HOLDERS OR ANY MANAGING UNDERWRITER(S), TO KEEP SUCH REGISTRATION OR
QUALIFICATION IN EFFECT FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN
EFFECT, AND TO TAKE ANY OTHER ACTION WHICH MAY BE REASONABLY NECESSARY TO ENABLE
SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
SECURITIES OWNED BY SUCH SELLING HOLDER OR

 

16

--------------------------------------------------------------------------------



 


HOLDERS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION
THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS, TO FILE A GENERAL
CONSENT TO SERVICE OF PROCESS OR BECOME SUBJECT TO TAXATION IN ANY SUCH STATES
OR JURISDICTIONS.


 


(E)  NOTIFY THE SELLING HOLDER OR HOLDERS AT ANY TIME WHEN A PROSPECTUS RELATING
THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF
ANY EVENT AS A RESULT OF WHICH THE APPLICABLE PROSPECTUS, AS THEN IN EFFECT,
INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE, NOT
MISLEADING.


 


(F)            GIVE WRITTEN NOTICE TO THE SELLING HOLDER OR HOLDERS:


 

(i) when any Registration Statement filed pursuant to Section 4.01 or 4.02 or
any amendment thereto has been filed with the SEC and when such Registration
Statement or any post-effective amendment thereto has become effective;

 

(ii) of any request by the SEC for amendments or supplements to any Registration
Statement or the Prospectus included therein or for additional information;

 

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for that
purpose;

 

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(v) of the happening of any event that requires the Company to make changes in
any effective Registration Statement or Prospectus in order to make the
statements therein not misleading (in the case of the Prospectus, in the light
of the circumstances under which such statements were made) (which notice shall
be accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made).

 


(G)         USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ISSUANCE OR
OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT REFERRED TO IN SECTION 4.04(F)(III) AT THE EARLIEST
PRACTICABLE TIME.


 


(H)  UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 4.04(F)(V),
PROMPTLY PREPARE A POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR A
SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED TO THE SELLING HOLDER OR HOLDERS AND ANY
UNDERWRITERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH

 

17

--------------------------------------------------------------------------------



 


THEY WERE MADE, NOT MISLEADING.  IF THE COMPANY NOTIFIES THE SELLING HOLDER OR
HOLDERS IN ACCORDANCE WITH SECTION 4.04(F)(V) TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES TO THE PROSPECTUS HAVE BEEN MADE, THEN
THE SELLING HOLDER OR HOLDERS AND ANY UNDERWRITERS SHALL SUSPEND USE OF SUCH
PROSPECTUS AND USE COMMERCIALLY REASONABLE EFFORTS TO RETURN TO THE COMPANY ALL
COPIES OF SUCH PROSPECTUS (AT THE COMPANY’S EXPENSE) OTHER THAN PERMANENTLY
FILED COPIES THEN IN THE POSSESSION OF THE SELLING HOLDER OR HOLDERS OR THE
UNDERWRITER.


 


(I)  USE COMMERCIALLY REASONABLE EFFORTS TO PROCURE THE COOPERATION OF THE
COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING OR SALE OF REGISTRABLE
SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF PHYSICAL STOCK
CERTIFICATES INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY PROCEDURES REASONABLY
REQUESTED BY THE SELLING HOLDER OR HOLDERS OR ANY MANAGING UNDERWRITER(S).


 


(J)  ENTER INTO AN UNDERWRITING AGREEMENT IN FORM, SCOPE AND SUBSTANCE AS IS
CUSTOMARILY ENTERED INTO FOR SIMILAR UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES
BY SIMILAR COMPANIES AND TAKE ALL SUCH OTHER ACTIONS REASONABLY REQUESTED BY THE
SELLING HOLDER OR HOLDERS OR BY THE MANAGING UNDERWRITER(S), IF ANY, TO EXPEDITE
OR FACILITATE THE UNDERWRITTEN DISPOSITION OF SUCH REGISTRABLE SECURITIES, AND
IN CONNECTION THEREWITH (I) MAKE SUCH REPRESENTATIONS AND WARRANTIES TO THE
SELLING HOLDER OR HOLDERS AND THE MANAGING UNDERWRITER(S), IF ANY, WITH RESPECT
TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, AND THE REGISTRATION
STATEMENT, PROSPECTUS AND DOCUMENTS, IF ANY, INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE THEREIN, IN EACH CASE, IN FORM, SUBSTANCE AND SCOPE AS
ARE CUSTOMARILY MADE BY THE ISSUER IN SIMILAR UNDERWRITTEN OFFERINGS OF EQUITY
SECURITIES BY SIMILAR COMPANIES, AND, IF TRUE, CONFIRM THE SAME IF AND WHEN
REQUESTED; (II) USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH THE
UNDERWRITER(S) WITH OPINIONS OF COUNSEL TO THE COMPANY, ADDRESSED TO THE
MANAGING UNDERWRITER(S), IF ANY, COVERING THE MATTERS CUSTOMARILY COVERED IN THE
OPINIONS REQUESTED IN SIMILAR UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES BY
SIMILAR COMPANIES; (III) USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN “COLD
COMFORT” LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE
COMPANY (AND, IF NECESSARY, ANY OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS AND
FINANCIAL DATA ARE INCLUDED IN THE REGISTRATION STATEMENT) WHO HAVE CERTIFIED
THE FINANCIAL STATEMENTS INCLUDED IN SUCH REGISTRATION STATEMENT, ADDRESSED TO
EACH OF THE MANAGING UNDERWRITER(S), IF ANY, SUCH LETTERS TO BE IN CUSTOMARY
FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN “COLD COMFORT”
LETTERS IN CONNECTION WITH SIMILAR UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES
BY SIMILAR COMPANIES; (IV) IF AN UNDERWRITING AGREEMENT IS ENTERED INTO, THE
SAME SHALL CONTAIN INDEMNIFICATION PROVISIONS AND PROCEDURES CUSTOMARY IN
SIMILAR UNDERWRITTEN OFFERINGS OF EQUITY SECURITIES BY SIMILAR COMPANIES AND
CONSISTENT WITH THE PROVISIONS OF SECTION 4.07 HEREOF; AND (V) DELIVER SUCH
DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE SELLING HOLDER
OR HOLDERS, THEIR COUNSEL AND THE MANAGING UNDERWRITER(S), IF ANY, TO EVIDENCE
THE CONTINUED VALIDITY OF THE REPRESENTATIONS AND WARRANTIES MADE PURSUANT TO
CLAUSE (I) ABOVE AND TO EVIDENCE COMPLIANCE WITH ANY CUSTOMARY CONDITIONS
CONTAINED IN THE UNDERWRITING AGREEMENT OR OTHER AGREEMENT ENTERED INTO BY THE
COMPANY.

 

18

--------------------------------------------------------------------------------



 


(K)  MAKE AVAILABLE FOR INSPECTION BY A SINGLE REPRESENTATIVE OF THE SELLING
HOLDER OR HOLDERS AND THE MANAGING UNDERWRITER(S), IF ANY, AND THEIR RESPECTIVE
ATTORNEYS OR ACCOUNTANTS, AT THE OFFICES WHERE NORMALLY KEPT, DURING REASONABLE
BUSINESS HOURS, FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF THE COMPANY, AND CAUSE THE OFFICERS, DIRECTORS AND EMPLOYEES OF
THE COMPANY TO SUPPLY ALL INFORMATION IN EACH CASE REASONABLY REQUESTED BY ANY
SUCH REPRESENTATIVE, MANAGING UNDERWRITER(S), ATTORNEY OR ACCOUNTANT IN
CONNECTION WITH SUCH REGISTRATION STATEMENT.


 


(L)  (I) USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL SHARES OF COMMON STOCK
COVERED BY A REGISTRATION STATEMENT TO BE LISTED ON THE NATIONAL SECURITIES
EXCHANGE OR NATIONAL MARKET INTERDEALER QUOTATION SYSTEM ON WHICH THE COMMON
STOCK IS THEN LISTED, AND ENTER INTO SUCH CUSTOMARY AGREEMENTS, INCLUDING A
SUPPLEMENTAL LISTING APPLICATION AND INDEMNIFICATION AGREEMENT IN CUSTOMARY
FORM; PROVIDED, HOWEVER, THAT THE APPLICABLE LISTING REQUIREMENTS ARE SATISFIED,
AND (II) PROVIDE A TRANSFER AGENT AND REGISTRAR FOR SUCH REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT NO LATER THAN THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT.  THE COMPANY SHALL BEAR THE COST OF ALL REASONABLE
EXPENSES ASSOCIATED WITH ANY LISTING.  A COPY OF ANY OPINION OF COUNSEL
ACCOMPANYING A LISTING APPLICATION BY THE COMPANY WITH RESPECT TO SUCH
REGISTRABLE SECURITIES SHALL BE FURNISHED TO THE SELLING HOLDER OR HOLDERS.


 


(M)  MAKE REASONABLY AVAILABLE SENIOR EXECUTIVES OF THE COMPANY TO PARTICIPATE
IN “ROAD SHOW” AND OTHER MARKETING PRESENTATIONS FROM TIME TO TIME AS REASONABLY
REQUESTED BY THE MANAGING UNDERWRITER(S).


 


SECTION 4.05.  SUSPENSION OF SALES.  DURING ANY SCHEDULED BLACK-OUT PERIOD AND
UPON RECEIPT OF WRITTEN NOTICE FROM THE COMPANY THAT A REGISTRATION STATEMENT,
PROSPECTUS OR PROSPECTUS SUPPLEMENT CONTAINS OR MAY CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR THAT
CIRCUMSTANCES EXIST THAT MAKE THE USE OF SUCH REGISTRATION STATEMENT, PROSPECTUS
OR PROSPECTUS SUPPLEMENT INADVISABLE, THE SELLING HOLDER OR HOLDERS SHALL
FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES UNTIL TERMINATION OF
SUCH SCHEDULED BLACK-OUT PERIOD OR UNTIL THE SELLING HOLDER OR HOLDERS HAVE
RECEIVED COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS OR PROSPECTUS
SUPPLEMENT, OR UNTIL THE SELLING HOLDER OR HOLDERS ARE ADVISED IN WRITING BY THE
COMPANY THAT THE USE OF THE PROSPECTUS AND, IF APPLICABLE, PROSPECTUS SUPPLEMENT
MAY BE RESUMED.  IF SO DIRECTED BY THE COMPANY, THE SELLING HOLDER OR HOLDERS
SHALL DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER THAN
PERMANENT FILE COPIES THEN IN THE SELLING HOLDER’S OR HOLDERS’ POSSESSION, OF
THE PROSPECTUS AND, IF APPLICABLE, PROSPECTUS SUPPLEMENT COVERING SUCH
REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH SUSPENSION
NOTICE.  THE TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION MAY BE IN EFFECT IN
ANY 180-DAY PERIOD SHALL NOT EXCEED 60 DAYS.


 


SECTION 4.06.  FURNISHING INFORMATION.  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO SECTION 4.04 THAT THE
SELLING HOLDER OR HOLDERS AND THE UNDERWRITER(S), IF ANY, SHALL FURNISH TO THE
COMPANY SUCH INFORMATION REGARDING THEMSELVES, THE REGISTRABLE SECURITIES HELD
BY THEM AND THE

 

19

--------------------------------------------------------------------------------



 


INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES AS SHALL BE REQUIRED TO EFFECT
THE REGISTERED OFFERING OF THEIR REGISTRABLE SECURITIES.


 


SECTION 4.07.  INDEMNIFICATION.  (A)  IN CONNECTION WITH EACH REGISTRATION
PURSUANT TO ARTICLE IV, THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS EACH
SELLING HOLDER, AND EACH PERSON, IF ANY, WHO CONTROLS ANY SELLING HOLDER WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT, AS FOLLOWS:


 

(I) AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, ARISING OUT OF AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT (OR ANY AMENDMENT
THERETO), OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, OR ARISING OUT OF AN UNTRUE STATEMENT OF A MATERIAL FACT INCLUDED IN
ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO), OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND

 

(II) AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE WHATSOEVER,
AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN SETTLEMENT OF ANY
LITIGATION, OR INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY,
COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE
STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, IF SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD;

 

provided, however, that, with respect to any selling Holder, this indemnity
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of an untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by such selling Holder expressly for use in the
Registration Statement (or any amendment thereto), or any preliminary prospectus
or the Prospectus (or any amendment or supplement thereto).

 


(B)  EACH SELLING HOLDER AGREES SEVERALLY, AND NOT JOINTLY, TO INDEMNIFY AND
HOLD HARMLESS THE COMPANY, ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNED A
REGISTRATION STATEMENT, AND THE OTHER SELLING HOLDERS, AND EACH PERSON, IF ANY,
WHO CONTROLS THE COMPANY AND ANY OTHER SELLING HOLDER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT, AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM,
DAMAGE AND EXPENSE DESCRIBED IN THE INDEMNITY CONTAINED IN SECTION 4.07(A), AS
INCURRED, BUT ONLY WITH RESPECT TO UNTRUE STATEMENTS OR OMISSIONS, OR ALLEGED
UNTRUE STATEMENTS OR OMISSIONS, MADE IN THE REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO), OR ANY PRELIMINARY PROSPECTUS OR THE PROSPECTUS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO) IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH SELLING HOLDER EXPRESSLY FOR USE IN
THE REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO), OR ANY PRELIMINARY

 

20

--------------------------------------------------------------------------------



 


PROSPECTUS OR THE PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO); PROVIDED
THAT NO SUCH SELLING HOLDER SHALL BE LIABLE UNDER THIS SECTION 4.07 FOR ANY
AMOUNTS EXCEEDING THE PRODUCT OF THE SALES PRICE PER REGISTRABLE SECURITY AND
THE NUMBER OF REGISTRABLE SECURITIES BEING SOLD PURSUANT TO SUCH REGISTRATION
STATEMENT OR PROSPECTUS BY SUCH SELLING HOLDER.


 


(C)  EACH INDEMNIFIED PARTY SHALL GIVE PROMPT NOTICE TO EACH INDEMNIFYING PARTY
OF ANY ACTION COMMENCED AGAINST IT IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
HEREUNDER, BUT FAILURE TO SO NOTIFY AN INDEMNIFYING PARTY SHALL NOT RELIEVE THE
INDEMNIFYING PARTY FROM ANY LIABILITY IT MAY HAVE UNDER THIS AGREEMENT, EXCEPT
TO THE EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED THEREBY.  IF IT SO
ELECTS, AFTER RECEIPT OF SUCH NOTICE, AN INDEMNIFYING PARTY, JOINTLY WITH ANY
OTHER INDEMNIFYING PARTIES RECEIVING SUCH NOTICE, MAY ASSUME THE DEFENSE OF SUCH
ACTION WITH COUNSEL CHOSEN BY IT; PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY
SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE OF SUCH ACTION
WITH COUNSEL CHOSEN BY IT, THE REASONABLE FEES AND EXPENSES OF WHICH SHALL BE
PAID BY SUCH INDEMNIFIED PARTY, UNLESS A CONFLICT WOULD ARISE IF ONE COUNSEL
WERE TO REPRESENT BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY, IN
WHICH CASE THE REASONABLE FEES AND EXPENSES OF COUNSEL TO THE INDEMNIFIED PARTY
SHALL BE PAID BY THE INDEMNIFYING PARTY OR PARTIES.  IN NO EVENT SHALL THE
INDEMNIFYING PARTY OR PARTIES BE LIABLE FOR A SETTLEMENT OF AN ACTION WITH
RESPECT TO WHICH THEY HAVE ASSUMED THE DEFENSE IF SUCH SETTLEMENT IS EFFECTED
WITHOUT THE WRITTEN CONSENT OF SUCH INDEMNIFYING PARTY, OR FOR THE REASONABLE
FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR (I) THE COMPANY, ITS OFFICERS,
DIRECTORS AND CONTROLLING PERSONS AS A GROUP, AND (II) THE SELLING HOLDERS AND
THEIR CONTROLLING PERSONS AS A GROUP, IN EACH CASE, IN CONNECTION WITH ANY ONE
ACTION OR SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION
ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES; PROVIDED, HOWEVER,
THAT IF, IN THE REASONABLE JUDGMENT OF AN INDEMNIFIED PARTY, A CONFLICT OF
INTEREST MAY EXIST BETWEEN SUCH INDEMNIFIED PARTY AND THE COMPANY OR ANY OTHER
OF SUCH INDEMNIFIED PARTIES WITH RESPECT TO SUCH CLAIM, THE INDEMNIFYING PARTY
SHALL BE OBLIGATED TO PAY THE REASONABLE FEES AND EXPENSES OF SUCH ADDITIONAL
COUNSEL.


 


SECTION 4.08.  CONTRIBUTION.  (A)  IF THE INDEMNIFICATION PROVIDED FOR  IN OR
PURSUANT TO SECTION 4.07 IS DUE IN ACCORDANCE WITH THE TERMS HEREOF, BUT HELD BY
A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE OR UNENFORCEABLE IN RESPECT
OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO THEREIN,
THEN EACH APPLICABLE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULT IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND
AND OF THE INDEMNIFIED PARTY ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY, AND
BY SUCH PARTY’S RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.  IN NO EVENT SHALL
THE

 

21

--------------------------------------------------------------------------------



 


LIABILITY OF THE SELLING HOLDERS BE GREATER IN AMOUNT THAN THE AMOUNT FOR WHICH
SUCH INDEMNIFYING PARTY WOULD HAVE BEEN OBLIGATED TO PAY BY WAY OF
INDEMNIFICATION IF THE INDEMNIFICATION PROVIDED FOR UNDER SECTION 4.07(A) HAD
BEEN AVAILABLE UNDER THE CIRCUMSTANCES.


 


(B)  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  FOR PURPOSES OF
THIS SECTION 4.08(B), EACH DIRECTOR OF THE COMPANY, EACH OFFICER OF THE COMPANY
WHO SIGNED A REGISTRATION STATEMENT, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY OR A SELLING HOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS THE COMPANY OR SUCH SELLING
HOLDER, AS THE CASE MAY BE.


 


SECTION 4.09.  REPRESENTATIONS, WARRANTIES AND INDEMNITIES TO SURVIVE.  THE
INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS ARTICLE IV AND THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY REFERRED TO IN
SECTION 4.04(J) SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF (I) ANY TERMINATION OF ANY UNDERWRITING OR AGENCY AGREEMENT; (II) ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE SELLING HOLDER OR HOLDERS, THE COMPANY
OR ANY UNDERWRITER OR AGENT OR CONTROLLING PERSON; OR (III) THE CONSUMMATION OF
THE SALE OR SUCCESSIVE RESALES OF THE REGISTERED SECURITIES.


 


SECTION 4.10.  LOCK-UP AGREEMENTS.  (A)  THE COMPANY AGREES THAT, IN CONNECTION
WITH AN UNDERWRITTEN OFFERING IN RESPECT OF WHICH REGISTRABLE SECURITIES ARE
BEING SOLD, IF REQUESTED BY THE MANAGING UNDERWRITER(S), IT WILL NOT, DIRECTLY
OR INDIRECTLY, SELL, OFFER TO SELL, GRANT ANY OPTION FOR THE SALE OF, OR
OTHERWISE DISPOSE OF, ANY COMMON STOCK OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK (SUBJECT TO CUSTOMARY EXCEPTIONS),
OTHER THAN ANY SUCH SALE OR DISTRIBUTION OF COMMON STOCK UPON EXERCISE OF THE
WARRANTS, IN THE CASE OF AN UNDERWRITTEN OFFERING, FOR A PERIOD OF 90 DAYS FROM
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT PERTAINING TO SUCH REGISTRABLE
SECURITIES OR SUCH SHORTER PERIOD TO WHICH THE SELLING HOLDER OR HOLDERS ARE
SUBJECT.


 


(B)  THE LOCK-UP AGREEMENTS SET FORTH IN SECTION 4.10(A) SHALL BE SUBJECT TO
CUSTOMARY EXCEPTIONS THAT MAY BE SET FORTH IN A WRITTEN UNDERWRITING AGREEMENT.


 


SECTION 4.11.  RULE 144 REPORTING.  WITH A VIEW TO MAKING AVAILABLE TO THE
HOLDERS THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE SEC WHICH MAY
PERMIT THE SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT
REGISTRATION, THE COMPANY AGREES, SO LONG AS IT IS SUBJECT TO THE PERIODIC
REPORTING REQUIREMENTS OF THE EXCHANGE ACT, TO USE COMMERCIALLY REASONABLE
EFFORTS TO:


 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

 

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

 

22

--------------------------------------------------------------------------------


 

(c) so long as the Holders own any Registrable Securities, furnish to such
Holders forthwith upon request:  (i) in the event the Company is no longer
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act;
(ii) in the event the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, a copy of the most recent annual or
quarterly report of the Company; and (iii) such other reports and documents as
the Holders may reasonably request in availing themselves of any rule or
regulation of the SEC allowing them to sell any such securities without
registration; provided, however, that the Company shall be deemed to have
furnished any such document if it shall have timely made such document available
on the SEC’s Electronic Data Gathering, Analysis and Retrieval System, or a
successor system.

 


ARTICLE V


 


ADJUSTMENTS


 


SECTION 5.01.  ADJUSTMENTS FOR CASH DIVIDENDS.  IN THE EVENT THAT THE COMPANY
SHALL PAY A CASH DIVIDEND ON THE SHARES OF ITS COMMON STOCK, THE EXERCISE PRICE
FOR EACH WARRANT SHALL BE REDUCED BY THE CASH DIVIDEND PAID ON EACH SHARE OF
COMMON STOCK.


 


SECTION 5.02.  ADJUSTMENTS UPON CERTAIN TRANSACTIONS.  THE EXERCISE PRICE AND
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF EACH WARRANT
SHALL BE ADJUSTED IN THE EVENT THE COMPANY (I) PAYS A DIVIDEND OR MAKES ANY
OTHER DISTRIBUTION WITH RESPECT TO ITS COMMON STOCK SOLELY IN SHARES OF ITS
COMMON STOCK; (II) SUBDIVIDES ITS OUTSTANDING COMMON STOCK; OR (III) COMBINES
ITS OUTSTANDING COMMON STOCK INTO A SMALLER NUMBER OF SHARES.  IN SUCH EVENT,
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF EACH WARRANT
IMMEDIATELY PRIOR TO THE RECORD DATE FOR SUCH DIVIDEND OR DISTRIBUTION OR THE
EFFECTIVE DATE OF SUCH SUBDIVISION OR COMBINATION SHALL BE ADJUSTED SO THAT THE
HOLDER OF EACH WARRANT SHALL THEREAFTER BE ENTITLED TO RECEIVE THE NUMBER OF
SHARES OF COMMON STOCK THAT SUCH HOLDER WOULD HAVE OWNED OR HAVE BEEN ENTITLED
TO RECEIVE AFTER THE HAPPENING OF ANY OF THE EVENTS DESCRIBED ABOVE, HAD SUCH
WARRANT BEEN EXERCISED IMMEDIATELY PRIOR TO THE HAPPENING OF SUCH EVENT OR ANY
RECORD DATE WITH RESPECT THERETO.  IN ADDITION, UPON AN ADJUSTMENT PURSUANT TO
THIS SECTION 5.02, THE EXERCISE PRICE FOR EACH SHARE OF COMMON STOCK PAYABLE
UPON EXERCISE OF SUCH WARRANT SHALL BE ADJUSTED (CALCULATED TO THE NEAREST
$.0001) SO THAT IT SHALL EQUAL THE PRODUCT OF THE EXERCISE PRICE IMMEDIATELY
PRIOR TO SUCH ADJUSTMENT MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL
BE THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF EACH
WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, AND THE DENOMINATOR OF WHICH SHALL
BE THE NUMBER OF SHARES OF COMMON STOCK SO ISSUABLE IMMEDIATELY THEREAFTER. 
SUCH ADJUSTMENT SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF
SUCH EVENT RETROACTIVE TO THE RECORD DATE, IF ANY, FOR SUCH EVENT.


 


SECTION 5.03.  DIVIDENDS AND DISTRIBUTIONS.  (A)  IF THE COMPANY SHALL FIX A
RECORD DATE FOR THE PAYMENT OF A DIVIDEND OR THE MAKING OF A DISTRIBUTION WITH
RESPECT TO THE COMMON STOCK (OTHER THAN ONE SUBJECT TO SECTION 5.01 OR
SECTION 5.02),

 

23

--------------------------------------------------------------------------------



 


INCLUDING IN CONNECTION WITH A RECAPITALIZATION EVENT (IT BEING UNDERSTOOD THAT,
IF THERE IS A DISTRIBUTION IN CONNECTION WITH A RECAPITALIZATION EVENT AND NO
RECORD DATE IS SET THEREFOR, THE EFFECTIVE DATE OF SUCH RECAPITALIZATION EVENT
SHALL BE DEEMED TO BE THE RECORD DATE FIXED BY THE COMPANY FOR PURPOSES OF THIS
SECTION 5.03), THE EXERCISE PRICE IMMEDIATELY AFTER THE RECORD DATE FOR SUCH
DIVIDEND OR DISTRIBUTION SHALL BE DETERMINED BY MULTIPLYING (A) THE EXERCISE
PRICE IN EFFECT ON SUCH RECORD DATE BY (B) A FRACTION, THE NUMERATOR OF WHICH
SHALL BE THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK AS OF THE LAST TRADING
DAY BEFORE THE DATE (THE “EX-DATE”) ON WHICH THE COMMON STOCK FIRST TRADES
WITHOUT THE RIGHT TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION LESS THE FAIR MARKET
VALUE OF THE ITEMS DISTRIBUTED IN RESPECT OF EACH SHARE OF COMMON STOCK IN SUCH
DIVIDEND OR DISTRIBUTION, AND THE DENOMINATOR OF WHICH SHALL BE THE FAIR MARKET
VALUE PER SHARE OF COMMON STOCK AS OF THE LAST TRADING DAY BEFORE THE EX-DATE. 
AS USED IN THIS SECTION 5.03, “RECAPITALIZATION EVENT” MEANS ANY CONSOLIDATION,
MERGER OR SIMILAR EXTRAORDINARY TRANSACTION (OTHER THAN ANY CONSOLIDATION,
MERGER OR SIMILAR EXTRAORDINARY TRANSACTION OF THE COMPANY WITH AN UNAFFILIATED
THIRD PARTY), OR ANY RECAPITALIZATION OR RECLASSIFICATION OF THE COMMON STOCK. 
UPON ANY ADJUSTMENT OF THE EXERCISE PRICE PURSUANT TO THIS SECTION 5.03, THE
TOTAL NUMBER OF SHARES OF COMMON STOCK PURCHASABLE UPON THE EXERCISE OF EACH
WARRANT SHALL BE SUCH NUMBER OF SHARES (CALCULATED TO THE NEAREST HUNDREDTH)
PURCHASABLE PER WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH SHALL BE THE FAIR MARKET VALUE PER SHARE OF
COMMON STOCK AS OF THE LAST TRADING DATE BEFORE THE EX-DATE, AND THE DENOMINATOR
OF WHICH SHALL BE THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK AS OF THE LAST
TRADING DATE BEFORE THE EX-DATE LESS THE FAIR MARKET VALUE OF THE ITEMS
DISTRIBUTED IN RESPECT OF EACH SHARE OF COMMON STOCK IN SUCH DIVIDEND OR
DISTRIBUTION.


 


(B)  IN THE CASE OF A RECAPITALIZATION EVENT IN WHICH OUTSTANDING SHARES OF
COMMON STOCK ARE CONVERTED EITHER SOLELY OR PARTIALLY INTO SHARES OF COMMON
STOCK OF ANOTHER COMPANY, EACH WARRANT SHALL BECOME A WARRANT TO PURCHASE A
NUMBER OF SHARES OF COMMON STOCK OF THE OTHER COMPANY FOR AN EXERCISE PRICE PER
SHARE CALCULATED BY (I) FIRST, APPLYING THE RULES IN SECTIONS 5.01 OR 5.02, AS
APPLICABLE, AND SECTION 5.03(A) TO DETERMINE AN INITIALLY ADJUSTED EXERCISE
PRICE PER SHARE AND NUMBER OF SHARES OF COMMON STOCK PURCHASABLE UPON THE
EXERCISE OF EACH WARRANT, (II) SECOND, MULTIPLYING THE INITIALLY ADJUSTED NUMBER
OF SHARES BY THE NUMBER OF SHARES OF COMMON STOCK OF THE OTHER COMPANY INTO
WHICH EACH SHARE OF COMMON STOCK OF THE COMPANY SHALL BE CONVERTED IN THE
RECAPITALIZATION EVENT TO ARRIVE AT THE FINAL ADJUSTED NUMBER OF SHARES OF
COMMON STOCK OF THE OTHER COMPANY PURCHASABLE UPON EXERCISE OF EACH WARRANT AND
(III) THIRD, DIVIDING THE INITIALLY ADJUSTED EXERCISE PRICE PER SHARE OF COMMON
STOCK BY THE NUMBER OF SHARES OF COMMON STOCK OF THE OTHER COMPANY INTO WHICH
EACH SHARE OF COMMON STOCK OF THE COMPANY SHALL BE CONVERTED IN THE
RECAPITALIZATION EVENT TO ARRIVE AT THE FINAL ADJUSTED EXERCISE PRICE PER SHARE
OF COMMON STOCK OF THE OTHER COMPANY.  IN ANY CASE WHERE THIS
SECTION 5.03(B) APPLIES, THE SECOND SENTENCE OF SECTION 5.05 SHALL ALSO APPLY TO
THE RECAPITALIZATION EVENT AS THOUGH IT WERE A REORGANIZATION EVENT.


 


(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE CASE OF A
RECAPITALIZATION EVENT, TO THE EXTENT THAT ONE OR MORE OF THE ADJUSTMENTS SET
FORTH IN SECTION 5.01 OR 5.02 WOULD BE APPLICABLE TO SUCH RECAPITALIZATION
EVENT, THE ADJUSTMENTS SET FORTH IN SECTIONS 5.01, 5.02 AND 5.03(A) SHALL BE
APPLIED IN THE ORDER IN WHICH THE

 

24

--------------------------------------------------------------------------------



 


EVENTS DESCRIBED IN SUCH SECTIONS OCCUR; PROVIDED, HOWEVER, THAT NO ADJUSTMENT
PURSUANT TO SECTION 5.01, 5.02 OR 5.03(A), AS APPLICABLE, SHALL BE MADE FOR AN
EVENT IN CONNECTION WITH SUCH RECAPITALIZATION EVENT FOR WHICH AN ADJUSTMENT HAS
ALREADY BEEN MADE.


 


SECTION 5.04.  ISSUER TENDER OFFERS.  IF A PUBLICLY-ANNOUNCED TENDER OFFER MADE
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR ALL OR ANY PORTION OF THE COMMON
STOCK SHALL EXPIRE AND TENDERING HOLDERS OF COMMON STOCK ARE PAID AGGREGATE
CONSIDERATION HAVING A FAIR MARKET VALUE, WHEN PAID, WHICH EXCEEDS THE AGGREGATE
FAIR MARKET VALUE OF THE COMMON STOCK ACQUIRED IN SUCH TENDER OFFER AS OF THE
LAST TRADING DATE BEFORE THE DATE ON WHICH SUCH TENDER OFFER IS FIRST PUBLICLY
ANNOUNCED (SUCH EXCESS, THE “EXCESS TENDER AMOUNT”), THEN THE EXERCISE PRICE IN
EFFECT IMMEDIATELY AFTER THE TENDER OFFER EXPIRES SHALL BE DETERMINED BY
MULTIPLYING (I) THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT BY (II) A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE FAIR MARKET
VALUE PER SHARE OF THE COMMON STOCK AS OF THE LAST TRADING DAY BEFORE THE DATE
ON WHICH SUCH TENDER OFFER IS FIRST PUBLICLY ANNOUNCED LESS THE PREMIUM PER PRO
FORMA SHARE, AND THE DENOMINATOR OF WHICH SHALL BE THE FAIR MARKET VALUE PER
SHARE OF COMMON STOCK AS OF THE LAST TRADING DAY BEFORE THE DATE ON WHICH SUCH
TENDER OFFER IS FIRST PUBLICLY ANNOUNCED.  AS USED HEREIN, “PREMIUM PER PRO
FORMA SHARE” MEANS (X) THE EXCESS TENDER AMOUNT DIVIDED BY (Y) THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING AT EXPIRATION OF THE TENDER OFFER AFTER
GIVING PRO FORMA EFFECT TO THE PURCHASE OF SHARES IN THE TENDER OFFER.  UPON ANY
ADJUSTMENT OF THE EXERCISE PRICE PURSUANT TO THIS SECTION 5.04, THE TOTAL NUMBER
OF SHARES OF COMMON STOCK PURCHASABLE UPON THE EXERCISE OF EACH WARRANT SHALL BE
SUCH NUMBER OF SHARES (CALCULATED TO THE NEAREST HUNDREDTH) PURCHASABLE PER
WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK AS
OF THE LAST TRADING DAY BEFORE THE DATE ON WHICH SUCH TENDER OFFER IS FIRST
PUBLICLY ANNOUNCED, AND THE DENOMINATOR OF WHICH SHALL BE THE FAIR MARKET VALUE
PER SHARE OF THE COMMON STOCK AS OF THE LAST TRADING DAY BEFORE THE DATE ON
WHICH SUCH TENDER OFFER IS FIRST PUBLICLY ANNOUNCED LESS THE PREMIUM PER PRO
FORMA SHARE.


 


SECTION 5.05.  CONSOLIDATION, MERGER OR SALE.  IF ANY CONSOLIDATION, MERGER OR
SIMILAR EXTRAORDINARY TRANSACTION OF THE COMPANY WITH ANOTHER PERSON (OTHER THAN
ANY SUBSIDIARY OF THE COMPANY), OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS, OTHER THAN IN ANY SUCH CASE A RECAPITALIZATION EVENT, SHALL BE EFFECTED
(A “REORGANIZATION EVENT”), AND IN CONNECTION WITH SUCH REORGANIZATION EVENT,
THE COMMON STOCK SHALL BE CONVERTED INTO OR EXCHANGED FOR OR BECOME THE RIGHT TO
RECEIVE CASH, SECURITIES OR OTHER PROPERTY, THEN, AS A CONDITION OF SUCH
REORGANIZATION EVENT, LAWFUL AND ADEQUATE PROVISIONS SHALL BE MADE BY THE
COMPANY WHEREBY THE HOLDER OF EACH WARRANT SHALL THEREAFTER HAVE THE RIGHT TO
PURCHASE AND RECEIVE ON EXERCISE OF SUCH WARRANT, FOR AN AGGREGATE PRICE EQUAL
TO THE AGGREGATE EXERCISE PRICE FOR ALL OF THE SHARES UNDERLYING THE WARRANT AS
IN EFFECT IMMEDIATELY BEFORE SUCH TRANSACTION (SUBJECT TO ADJUSTMENT THEREAFTER
AS CONTEMPLATED BY THE SUCCEEDING SENTENCE), THE SAME KIND AND AMOUNT OF CASH,
SECURITIES OR OTHER PROPERTY AS IT WOULD HAVE HAD THE RIGHT TO RECEIVE IF IT HAD
EXERCISED SUCH WARRANT IMMEDIATELY BEFORE SUCH TRANSACTION AND BEEN ENTITLED TO
PARTICIPATE THEREIN.  IN THE EVENT OF ANY SUCH REORGANIZATION EVENT, THE COMPANY
SHALL MAKE APPROPRIATE PROVISION TO ENSURE THAT APPLICABLE PROVISIONS OF THIS
AGREEMENT (INCLUDING THE PROVISIONS OF ARTICLE IV AND THIS ARTICLE V) SHALL
THEREAFTER BE BINDING ON THE OTHER PARTY TO SUCH

 

25

--------------------------------------------------------------------------------



 


TRANSACTION (OR THE SUCCESSOR IN SUCH TRANSACTION) AND APPLICABLE TO ANY
SECURITIES THEREAFTER DELIVERABLE UPON THE EXERCISE OF WARRANTS.  THE COMPANY
WILL NOT EFFECT ANY SUCH REORGANIZATION EVENT UNLESS, PRIOR TO THE CONSUMMATION
THEREOF, THE SUCCESSOR ENTITY (IF OTHER THAN THE COMPANY) RESULTING FROM SUCH
REORGANIZATION EVENT OR THE ENTITY PURCHASING SUCH ASSETS SHALL ASSUME, BY
WRITTEN INSTRUMENT REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENT,
EXECUTED AND MAILED OR DELIVERED TO EACH HOLDER OF A WARRANT AT THE LAST ADDRESS
OF SUCH HOLDER APPEARING ON THE BOOKS OF THE COMPANY, THE OBLIGATION TO DELIVER
THE CASH, SECURITIES OR PROPERTY DELIVERABLE UPON EXERCISE OF WARRANTS.  THE
COMPANY SHALL NOTIFY THE HOLDER OF EACH WARRANT OF ANY SUCH PROPOSED
REORGANIZATION EVENT REASONABLY PRIOR TO THE CONSUMMATION THEREOF SO AS TO
PROVIDE SUCH HOLDER WITH A REASONABLE OPPORTUNITY PRIOR TO SUCH CONSUMMATION TO
EXERCISE EACH WARRANT IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF;
PROVIDED, HOWEVER, THAT IN THE CASE OF A TRANSACTION WHICH REQUIRES NOTICE TO BE
GIVEN TO THE HOLDERS OF COMMON STOCK OF THE COMPANY, THE HOLDER OF EACH WARRANT
SHALL BE PROVIDED THE SAME NOTICE GIVEN TO THE HOLDERS OF COMMON STOCK OF THE
COMPANY.


 


SECTION 5.06.  PREEMPTIVE RIGHTS.  UPON ANY ISSUANCE FOR CASH OF ANY SHARES OF
COMMON STOCK, RIGHTS OR OPTIONS TO ACQUIRE COMMON STOCK OR SECURITIES
CONVERTIBLE OR EXCHANGEABLE INTO COMMON STOCK FOR CASH (IN EACH CASE, OTHER THAN
ISSUANCES THAT RESULT IN ADJUSTMENTS PURSUANT TO SECTION 5.02 OR SECTION 5.03),
SUBJECT TO OBTAINING ANY REQUIRED APPROVAL OF THE COMPANY’S STOCKHOLDERS TO
COMPLY WITH SECTION 312.03 OF THE NEW YORK STOCK EXCHANGE LISTED COMPANY MANUAL,
THE INITIAL WARRANT HOLDER AND ITS AFFILIATES, IF THEY STILL HOLD AT LEAST 50%
OF THE TOTAL WARRANTS ISSUED TO THE INITIAL WARRANT HOLDER ON THE ISSUANCE DATE,
SHALL HAVE ADDITIONAL SUBSCRIPTION RIGHTS ALLOWING THE INITIAL WARRANT HOLDER
AND ITS AFFILIATES TO MAINTAIN THEIR PROPORTIONATE, AS-IF-EXERCISED OWNERSHIP
INTEREST IN THE COMPANY BASED ON THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING IMMEDIATELY PRIOR TO SUCH ISSUANCE.  FOR THE AVOIDANCE OF DOUBT,
OBTAINING SUCH APPROVAL SHALL BE A CONDITION FOR THE COMPANY TO UNDERTAKE ANY
ISSUANCE SUBJECT TO THIS SECTION 5.06.  IN THE EVENT THAT ANY ISSUANCE SUBJECT
TO THIS SECTION 5.06 INVOLVES A PUBLIC OR RULE 144A OFFERING, THE INITIAL
WARRANT HOLDER AND THE COMPANY SHALL NEGOTIATE IN GOOD FAITH AS TO THE PROVISION
OF SUCH SUBSCRIPTION RIGHTS SO AS NOT TO MATERIALLY DELAY OR JEOPARDIZE THE
SUCCESS OF SUCH PUBLIC OFFERING.  THE FOREGOING SHALL NOT APPLY TO ANY ISSUANCE
OF EXCLUDED SECURITIES.


 


SECTION 5.07.  CONSENT UPON CERTAIN ISSUANCES.  (A)  SO LONG AS EITHER (I) THE
INITIAL WARRANT HOLDER OR ANY OF ITS AFFILIATES OWN ANY WARRANTS OR
(II) WARRANTS EXERCISABLE FOR, IN THE AGGREGATE, NOT LESS THAN 100,000 SHARES OF
COMMON STOCK (OR SERIES A PREFERRED STOCK CONVERTIBLE INTO NOT LESS THAN 100,000
SHARES OF COMMON STOCK) REMAIN OUTSTANDING, THE COMPANY SHALL NOT ISSUE SHARES
OF COMMON STOCK, COMMON STOCK EQUIVALENTS OR RIGHTS OR OPTIONS TO ACQUIRE COMMON
STOCK EQUIVALENTS (IN EACH CASE OTHER THAN EXCLUDED SECURITIES) AT AN EFFECTIVE
ISSUANCE PRICE THAT IS LOWER THAN THE GREATER OF (A) THE EXERCISE PRICE THEN IN
EFFECT FOR ALL WARRANTS AND (B) THE THEN-CURRENT FAIR MARKET VALUE OF A SHARE OF
THE COMPANY’S COMMON STOCK, LESS, IF APPLICABLE IN ANY SUCH ISSUANCE,
UNDERWRITING DISCOUNTS OR COMMISSIONS IN AN AMOUNT CUSTOMARY FOR SIMILARLY
SITUATED ISSUERS IN OFFERINGS OF THE APPLICABLE TYPE (IN EACH CASE, OTHER THAN
ISSUANCES THAT RESULT IN ADJUSTMENTS PURSUANT TO SECTION 5.02 OR SECTION 5.03),
WITHOUT, IN

 

26

--------------------------------------------------------------------------------



 


EITHER SUCH CASE, THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY OF THE
WARRANTS (NOT TO BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED).


 


(B)  SO LONG AS EITHER (I) THE INITIAL WARRANT HOLDER OR ANY OF ITS AFFILIATES
OWN ANY WARRANTS OR (II) WARRANTS EXERCISABLE FOR, IN THE AGGREGATE, NOT LESS
THAN 100,000 SHARES OF COMMON STOCK (OR SERIES A PREFERRED STOCK CONVERTIBLE
INTO NOT LESS THAN 100,000 SHARES OF COMMON STOCK) REMAIN OUTSTANDING, THE
COMPANY SHALL NOT ISSUE ANY QUALIFYING EMPLOYEE OR DIRECTOR STOCK CONSISTING OF
ANY STOCK OPTION OR STOCK PURCHASE RIGHT WITH AN EXERCISE PRICE, OR CONSISTING
OF A GRANT OF SHARES WHERE THE AMOUNT OF THE GRANT IS DENOMINATED IN DOLLARS AND
THE NUMBER OF SHARES GRANTED IS DETERMINED BY REFERENCE TO A SHARE PRICE, IN
EITHER CASE THAT IS LOWER THAN THE GREATER OF (A) THE EXERCISE PRICE THEN IN
EFFECT FOR ALL WARRANTS AND (B) THE CLOSING PRICE PER SHARE OF COMMON STOCK ON
THE DATE OF GRANT, WITHOUT, IN EITHER SUCH CASE, THE PRIOR WRITTEN CONSENT OF
THE HOLDERS OF A MAJORITY OF THE WARRANTS (NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED).


 


SECTION 5.08.  AFFILIATE TRANSACTIONS.  IN THE EVENT THAT THE COMPANY SHALL
ISSUE ANY SHARES OF COMMON STOCK TO, OR REPURCHASE ANY SHARES OF COMMON STOCK
FROM, ANY AFFILIATE, OTHER THAN EXCLUDED SECURITIES, SUCH ISSUANCE OR REPURCHASE
SHALL BE ON TERMS NO LESS FAVORABLE TO THE COMPANY THAN THOSE OBTAINABLE BY A
PARTY WHO IS NOT AN AFFILIATE.


 


SECTION 5.09.  FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUED UPON
EXERCISE OF ANY WARRANT.  INSTEAD, THE COMPANY SHALL PAY TO THE HOLDER, IN LIEU
OF ISSUING ANY FRACTIONAL SHARE, A SUM IN CASH EQUAL TO SUCH FRACTION MULTIPLIED
BY THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE TRADING DAY
IMMEDIATELY PRIOR TO THE DATE OF EXERCISE.


 


SECTION 5.10.  NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER OF SHARES OF COMMON
STOCK OR OTHER STOCK OR PROPERTY ISSUABLE UPON THE EXERCISE OF EACH WARRANT OR
THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY SHALL PROMPTLY
MAIL BY FIRST-CLASS MAIL, POSTAGE PREPAID, TO THE AGENT AND EACH HOLDER OF A
WARRANT NOTICE OF SUCH ADJUSTMENT OR ADJUSTMENTS SETTING FORTH THE NUMBER OF
SHARES OF COMMON STOCK OR OTHER STOCK OR PROPERTY ISSUABLE UPON THE EXERCISE OF
EACH WARRANT AND THE EXERCISE PRICE AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF
STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE
COMPUTATION BY WHICH SUCH ADJUSTMENT WAS MADE.


 


ARTICLE VI


 


WARRANT TRANSFER BOOKS


 


SECTION 6.01.  WARRANT TRANSFER BOOKS.  SUBJECT TO SECTION 3.05:


 


(A)  THE COMPANY SHALL KEEP AT ITS PRINCIPAL PLACE OF BUSINESS A REGISTER IN
WHICH THE COMPANY SHALL PROVIDE FOR THE REGISTRATION OF WARRANT CERTIFICATES AND
OF ANY EXCHANGES OF WARRANT CERTIFICATES AS HEREIN PROVIDED.


 


(B)  AT THE OPTION OF THE HOLDER, WARRANT CERTIFICATES MAY BE EXCHANGED AT SUCH
OFFICE AND UPON PAYMENT OF THE CHARGES HEREINAFTER PROVIDED.  WHENEVER ANY

 

27

--------------------------------------------------------------------------------



 


WARRANT CERTIFICATES ARE SO SURRENDERED FOR EXCHANGE, THE COMPANY SHALL EXECUTE
AND DELIVER THE WARRANT CERTIFICATES THAT THE HOLDER MAKING THE EXCHANGE IS
ENTITLED TO RECEIVE.


 


(C)  ALL WARRANT CERTIFICATES ISSUED UPON ANY REGISTRATION OF TRANSFER OR
EXCHANGE OF WARRANT CERTIFICATES SHALL BE THE VALID OBLIGATIONS OF THE COMPANY,
EVIDENCING THE SAME OBLIGATIONS, AND ENTITLED TO THE SAME BENEFITS UNDER THIS
AGREEMENT, AS THE WARRANT CERTIFICATES SURRENDERED FOR SUCH REGISTRATION OF
TRANSFER OR EXCHANGE.


 


(D)  EVERY WARRANT CERTIFICATE SURRENDERED FOR REGISTRATION OF EXCHANGE SHALL
(IF SO REQUIRED BY THE COMPANY) BE DULY ENDORSED, OR BE ACCOMPANIED BY A WRITTEN
INSTRUMENT OF TRANSFER IN FORM REASONABLY SATISFACTORY TO THE COMPANY, DULY
EXECUTED BY THE HOLDER THEREOF OR HIS ATTORNEY DULY AUTHORIZED IN WRITING.


 


(E)  NO SERVICE CHARGE SHALL BE MADE TO A HOLDER FOR ANY REGISTRATION OF
TRANSFER OR EXCHANGE OF ANY WARRANT CERTIFICATES, AND THE COMPANY SHALL PAY ANY
TAXES OR OTHER GOVERNMENTAL CHARGES THAT MAY BE IMPOSED IN CONNECTION WITH ANY
REGISTRATION OF EXCHANGE OF WARRANT CERTIFICATES.


 


(F)  ANY WARRANT CERTIFICATE WHEN DULY ENDORSED IN BLANK SHALL BE DEEMED
NEGOTIABLE AND WHEN A WARRANT CERTIFICATE SHALL HAVE BEEN SO ENDORSED, THE
HOLDER THEREOF MAY BE TREATED BY THE COMPANY AND ALL OTHER PERSONS DEALING
THEREWITH AS THE ABSOLUTE OWNER THEREOF FOR ANY PURPOSE AND AS THE PERSON
ENTITLED TO EXERCISE THE RIGHTS REPRESENTED THEREBY.


 


ARTICLE VII


 


WARRANT HOLDERS


 


SECTION 7.01.  NO VOTING RIGHTS.  PRIOR TO THE EXERCISE OF THE WARRANTS, NO
HOLDER OF A WARRANT CERTIFICATE, IN ITS CAPACITY AS SUCH, SHALL BE ENTITLED TO
ANY RIGHTS OF A STOCKHOLDER OF THE COMPANY, INCLUDING THE RIGHT TO VOTE OR TO
CONSENT WITH RESPECT TO ANY MATTER.


 


SECTION 7.02.  RIGHT OF ACTION.  ALL RIGHTS OF ACTION IN RESPECT OF THIS
AGREEMENT ARE VESTED IN THE HOLDERS OF THE WARRANTS, AND ANY HOLDER OF WARRANTS,
WITHOUT THE CONSENT OF THE HOLDER OF ANY OTHER WARRANT, MAY, ON SUCH HOLDER’S
OWN BEHALF AND FOR SUCH HOLDER’S OWN BENEFIT, ENFORCE, AND MAY INSTITUTE AND
MAINTAIN ANY SUIT, ACTION OR PROCEEDING AGAINST THE COMPANY SUITABLE TO ENFORCE,
OR OTHERWISE IN RESPECT OF, SUCH HOLDER’S RIGHT TO EXERCISE OR EXCHANGE SUCH
HOLDER’S WARRANTS IN THE MANNER PROVIDED IN THIS AGREEMENT OR ANY OTHER
OBLIGATION OF THE COMPANY UNDER THIS AGREEMENT.


 


SECTION 7.03.  AGENT.  THE HOLDERS OF THE WARRANTS APPOINT Z INVESTMENT
HOLDINGS, LLC AS THEIR AGENT AND AUTHORIZE Z INVESTMENT HOLDINGS, LLC TO BIND,
AND TAKE ALL ACTIONS IN CONNECTION WITH THIS AGREEMENT ON BEHALF OF, THE HOLDERS
WHICH MAY BE TAKEN BY THE AGENT AS SET FORTH IN THIS AGREEMENT.   THE COMPANY
SHALL BE

 

28

--------------------------------------------------------------------------------



 


ENTITLED TO RELY ON DIRECTION BY Z INVESTMENT HOLDINGS, LLC ON BEHALF OF ANY
HOLDER FOR THE POWERS GRANTED TO THE AGENT HEREIN.


 


ARTICLE VIII


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 8.01.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS THAT, AS OF THE ISSUANCE DATE:


 

(a) Existence, Power and Ownership.  It is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

(b) Authorization.  It has the corporate power and authority to enter into this
Agreement and to perform its obligations under, and consummate the transactions
contemplated by, this Agreement and has by proper action duly authorized the
execution and delivery of this Agreement.

 

(c) No Conflicts.  None of the execution and delivery of this Agreement, the
consummation of the transactions contemplated herein or the performance of and
compliance with the terms and provisions hereof will:  (i) violate or conflict
with any provision of its Certificate of Incorporation or By-laws; (ii) violate
any law, regulation (including Regulation G, T, U or X), order, writ, judgment,
injunction, decree or permit applicable to it; (iii) violate or materially
conflict with any contractual provisions of, or cause an event of default or
give rise to any right of acceleration under, any indenture, loan agreement,
mortgage, deed of trust, contract or other agreement or instrument to which it
is a party or by which it or any of its properties may be bound; or (iv) result
in or require the creation of any lien, security interest or other charge or
encumbrance (other than those contemplated in or in connection with this
Agreement) upon or with respect to its properties.

 

(d) Consents.  Subject to the requirements of the HSR Act and, in the case of
any Warrants exercisable for Series A Preferred Stock, receipt of the Required
Stockholder Approval, no consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or other Person is required in connection with the execution, delivery or
performance of this Agreement or the Warrants.

 

(e) Enforceable Obligations.  This Agreement has been duly executed and
delivered by the Company and assuming due authorization, execution and delivery
hereof by the Initial Warrant Holder and the Agent, constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

(f) Capitalization.  As of the date hereof, the Company’s authorized capital
stock consists of 150,000,000 shares of Common Stock and 5,000,000 shares of
Preferred

 

29

--------------------------------------------------------------------------------


 

Stock (none of which are issued and outstanding).  As of the Issuance Date,
32,107,425 shares of Common Stock were issued and outstanding (excluding any
shares held in treasury), and 3,220,617 stock options and other Common Stock
Equivalents were issued and outstanding under the Company’s restricted stock and
stock option plans.  There are no Voting Securities authorized or outstanding
other than the Common Stock and there are no other classes of capital stock of
the Company outstanding.  The outstanding shares of Common Stock are duly
authorized, validly issued, fully paid and non-assessable.  There are no
preemptive rights other than as set forth in Section 5.06 of this Agreement or,
except as set forth above and except for the Warrants, other outstanding rights,
options, warrants, conversion rights or agreements or commitments of any
character relating to the Company’s authorized and issued, unissued or treasury
shares of capital stock, and the Company has not issued any debt securities,
other securities, rights or obligations that are currently outstanding and
convertible into or exchangeable for, or giving any Person a right to subscribe
for or acquire, capital stock of the Company.  The representations and
warranties set forth in this Section 8.01(f) are a material inducement to the
Initial Warrant Holder to enter into this Agreement, and to the extent the
representations and warranties set forth in this Section 8.01(f) are inaccurate
in any respect, the number of shares of Underlying Stock for which the
B-Warrants are exercisable will be equitably adjusted upward (but not downward),
if necessary, such that the number of shares of Common Stock for which the
A-Warrants and the B-Warrants were exercisable, as of the Issuance Date
(assuming for this purpose that the B-Warrants were exercisable in full for
Common Stock as of the Issuance Date), equals, in the aggregate, a number of
shares of Common Stock equal to 25.0% of the amount equal to (x) the sum,
without duplication, of the number of shares of Common Stock outstanding as of
the Issuance Date (excluding any treasury shares) and the number of shares of
Common Stock into which Common Stock Equivalents outstanding as of the Issuance
Date (including the Warrants (assuming for this purpose that the B-Warrants were
exercisable in full for Common Stock as of the Issuance Date)) were exercisable
less (y) 2,133,992.

 

(g) Board Approvals.  The Board has granted all necessary approvals under the
Company’s constituent documentation and the Delaware General Corporation Law
with respect to the acquisition and exercise of the Warrants by the Initial
Warrant Holder, including for purposes of Section 203 of the Delaware General
Corporation Law.

 

(h) No Registration Requirement.  None of the Company, its subsidiaries or any
of their respective Affiliates has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Securities Act) that is or would be integrated
with the issuance of the Warrants in a manner that would require the
registration under the Securities Act of the Warrants or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Warrants or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of the Holders in Section 8.02 hereof, it is not
necessary in connection with the offer, sale and delivery of the Warrants to the
Initial Warrant Holder in the manner contemplated herein to register any of the
Warrants under the Securities Act.

 

30

--------------------------------------------------------------------------------



 


SECTION 8.02.  REPRESENTATIONS AND WARRANTIES OF THE HOLDERS.  EACH HOLDER,
SEVERALLY AND NOT JOINTLY, HEREBY REPRESENTS AND WARRANTS THAT:


 

(a) Investment Intent.  Such Holder acknowledges that neither the issuance nor
sale of the Warrants, nor the issuance of the shares of Common Stock or Series A
Preferred Stock issuable upon the exercise thereof, have been registered under
the Securities Act or under any state securities laws.  Such Holder (i) is
acquiring the Warrants and the shares of Common Stock or Series A Preferred
Stock issuable upon the exercise thereof pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the securities to any person in violation of the
Securities Act or any other applicable securities laws and (ii) will not sell or
otherwise dispose of any of the Warrants or the shares of Common Stock or
Series A Preferred Stock issuable upon the exercise thereof, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws.

 

(b) Accredited Investor Status.  (i) Such Holder is an “accredited investor” as
such term is defined in Rule 501(a) promulgated under the Securities Act whose
knowledge and experience in financial and business matters are such that such
Holder is capable of evaluating the merits and risks of its investment in the
Warrants or the shares of Common Stock or Series A Preferred Stock issuable upon
the exercise thereof and (ii)(A) such Holder’s financial situation is such that
it can afford to bear the economic risk of holding the Warrants or the shares of
Common Stock or Series A Preferred Stock issuable upon the exercise thereof for
an indefinite period of time, (B) such Holder can afford to suffer complete loss
of its investment in the Warrants or the shares of Common Stock or Series A
Preferred Stock issuable upon the exercise thereof, (C) the Company has made
available to such Holder all documents and information that such Holder has
requested relating to an investment in the Company and (D) such Holder has had
adequate opportunity to ask questions of, and receive answers from, the Company
as well as the Company’s officers, employees, agents and other representatives
concerning the Company’s business, operations, financial condition, assets,
liabilities and all other matters relevant to such Holder’s investment in the
Warrants or the shares of Common Stock or Series A Preferred Stock issuable upon
the exercise thereof.

 


ARTICLE IX


 


COVENANTS


 


SECTION 9.01.  RESERVATION OF COMMON STOCK FOR ISSUANCE ON EXERCISE OF
WARRANTS.  THE COMPANY COVENANTS THAT IT WILL AT ALL TIMES RESERVE AND KEEP
AVAILABLE, FREE FROM PREEMPTIVE RIGHTS AND SOLELY FOR THE PURPOSE OF ISSUE UPON
EXERCISE OF THE WARRANTS AS HEREIN PROVIDED, (I) OUT OF ITS AUTHORIZED BUT
UNISSUED COMMON STOCK, SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL THEN BE
ISSUABLE UPON THE EXERCISE OF ALL WARRANTS ISSUABLE HEREUNDER (WHICH, IN THE
CASE OF THE B-WARRANTS, FOR THE AVOIDANCE OF DOUBT, SHALL BE FROM AND AFTER THE
DATE OF THE REQUIRED STOCKHOLDER APPROVAL), WHICH SHALL INCLUDE, FOR THE
AVOIDANCE OF DOUBT, SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL THEN BE
ISSUABLE UPON THE CONVERSION OF THE SERIES A PREFERRED STOCK THEN ISSUABLE,

 

31

--------------------------------------------------------------------------------



 


IF ANY, UPON THE EXERCISE OF ALL WARRANTS ISSUABLE HEREUNDER; AND (II) OUT OF
ITS AUTHORIZED BUT UNISSUED PREFERRED STOCK, PAR VALUE $0.01 PER SHARE, SUCH
NUMBER OF SHARES OF SERIES A PREFERRED STOCK AS SHALL THEN BE ISSUABLE UPON THE
EXERCISE OF ALL WARRANTS ISSUABLE HEREUNDER.  THE COMPANY WILL NOT ISSUE
SERIES A PREFERRED STOCK TO ANY PERSONS OTHER THAN THE WARRANT HOLDERS.  THE
COMPANY COVENANTS THAT ALL SHARES OF COMMON STOCK AND SERIES A PREFERRED STOCK
ISSUABLE UPON EXERCISE OF THE WARRANTS AND, WITH RESPECT TO SHARES OF SERIES A
PREFERRED STOCK, ALL SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
SERIES A PREFERRED STOCK, SHALL, UPON SUCH ISSUE, BE DULY AND VALIDLY ISSUED AND
FULLY PAID AND NON-ASSESSABLE.


 


SECTION 9.02.  NOTICE OF DIVIDENDS.  AT ANY TIME WHEN THE COMPANY DECLARES ANY
DIVIDEND ON ITS COMMON STOCK, IT SHALL GIVE NOTICE TO THE HOLDERS OF ALL THE
THEN OUTSTANDING WARRANTS OF ANY SUCH DECLARATION NOT LESS THAN 15 DAYS PRIOR TO
THE RELATED RECORD DATE FOR PAYMENT OF THE DIVIDEND SO DECLARED.


 


SECTION 9.03.  HSR ACT COMPLIANCE.  IF THE AGENT OR ANY HOLDER DETERMINES THAT A
NOTIFICATION UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “HSR ACT”),
IS REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY WARRANTS BY ANY HOLDER, THE
COMPANY SHALL REASONABLY COOPERATE WITH SUCH HOLDER BY (I) PROMPTLY EFFECTING
ALL NECESSARY NOTIFICATIONS AND OTHER FILINGS UNDER THE HSR ACT THAT ARE
REQUIRED TO BE MADE BY THE COMPANY AND (II) RESPONDING AS PROMPTLY AS REASONABLY
PRACTICABLE TO ALL INQUIRIES OR REQUESTS RECEIVED FROM THE UNITED STATES FEDERAL
TRADE COMMISSION (THE “FTC”), THE DEPARTMENT OF JUSTICE (“DOJ”) OR ANY OTHER
GOVERNMENTAL AUTHORITY IN CONNECTION WITH SUCH NOTIFICATIONS AND OTHER FILINGS. 
FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 9.03 SHALL REQUIRE THAT THE
COMPANY OR ANY OF ITS SUBSIDIARIES COMMIT TO ANY DIVESTITURE, LICENSE OR HOLD
SEPARATE OR SIMILAR ARRANGEMENT WITH RESPECT TO THE BUSINESS, ASSETS OR
PROPERTIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.  ANY SUCH NOTIFICATIONS
AND RESPONSES BY THE COMPANY WILL BE IN FULL COMPLIANCE WITH THE REQUIREMENTS OF
THE HSR ACT.  THE COMPANY SHALL, TO THE EXTENT LEGALLY PERMISSIBLE, KEEP THE
AGENT AND SUCH HOLDER REASONABLY APPRISED OF THE STATUS OF ANY COMMUNICATIONS
WITH, AND ANY INQUIRIES OR REQUESTS FOR ADDITIONAL INFORMATION FROM, THE FTC,
THE DOJ OR SUCH OTHER GOVERNMENTAL AUTHORITY.  THE COMPANY AND THE AGENT SHALL
SHARE EQUALLY THE FILING FEES IN CONNECTION WITH THE ABOVE FILINGS, AND SHALL
OTHERWISE EACH BEAR THEIR RESPECTIVE COSTS AND EXPENSES IN CONNECTION WITH THE
PREPARATION OF SUCH FILINGS AND RESPONSES TO INQUIRES OR REQUESTS.


 


SECTION 9.04.  BOARD REPRESENTATION.  (A)  ON THE ISSUANCE DATE, THE INITIAL
WARRANT HOLDER SHALL HAVE THE RIGHT TO DESIGNATE TWO DIRECTORS (EACH, A “GGC
APPOINTEE”) WHO SHALL BE APPOINTED TO THE BOARD.  THE INITIAL GGC APPOINTEES
SHALL BE STEFAN L. KALUZNY AND PETER MORROW. AS OF THE ISSUANCE DATE, THE NUMBER
OF SEATS ON THE BOARD SHALL BE SET AT EIGHT, WHICH SHALL CONSIST ON THE ISSUANCE
DATE OF THE INITIAL GGC APPOINTEES, RICHARD C. BREEDEN, JAMES M. COTTER, YUVAL
BRAVERMAN, JOHN B. LOWE, JR. AND CHARLES M. SONSTEBY, AND ONE SEAT SHALL BE
VACANT.  THE INITIAL WARRANT HOLDER MAY PROPOSE AN ADDITIONAL CANDIDATE FOR
ELECTION TO THE BOARD WHO MEETS ALL RELEVANT STANDARDS FOR INDEPENDENCE TO FILL
SUCH INITIAL VACANCY.  IF THAT CANDIDATE IS REASONABLY ACCEPTABLE TO THE
NOMINATING COMMITTEE OF THE BOARD AND A MAJORITY OF THE INDEPENDENT

 

32

--------------------------------------------------------------------------------



 


MEMBERS OF THE BOARD, THAT CANDIDATE WILL BE PROMPTLY ELECTED TO THE BOARD
FOLLOWING SUCH PROPOSAL BY THE INITIAL WARRANT HOLDER (AND SUCH CANDIDATE SHALL
NOT BE DEEMED TO BE A GGC APPOINTEE FOR PURPOSES HEREOF).  FOR THE PERIOD FROM
THE ISSUANCE DATE TO THE DATE IMMEDIATELY FOLLOWING THE NEXT ANNUAL MEETING OF
SHAREHOLDERS OF THE COMPANY FOLLOWING THE ISSUANCE DATE, THE SIZE OF THE BOARD
SHALL BE MAINTAINED AT EIGHT DIRECTORS. JOHN B. LOWE, JR. SHALL NOT STAND FOR
REELECTION AT THE NEXT ANNUAL MEETING OF SHAREHOLDERS OF THE COMPANY FOLLOWING
THE ISSUANCE DATE, AND ON THE DATE IMMEDIATELY FOLLOWING SUCH ANNUAL MEETING,
THE NUMBER OF SEATS ON THE BOARD SHALL BE SET AT SEVEN (PROVIDED THAT IF THE
INITIAL VACANCY DESCRIBED ABOVE HAS NOT BEEN FILLED WITH A DIRECTOR MEETING ALL
APPLICABLE INDEPENDENCE REQUIREMENTS AT SUCH TIME, JOHN B. LOWE, JR. SHALL
CONTINUE TO SERVE ON THE BOARD UNTIL SUCH TIME AS SUCH DIRECTOR IS APPOINTED TO
THE BOARD).  NOTWITHSTANDING THE FOREGOING, IF FOR ANY REASON THE SIZE OF THE
BOARD IS INCREASED ABOVE EIGHT SEATS PRIOR TO THE DATE IMMEDIATELY FOLLOWING THE
NEXT ANNUAL MEETING OF SHAREHOLDERS OF THE COMPANY FOLLOWING THE ISSUANCE DATE,
OR ABOVE SEVEN SEATS THEREAFTER, AND ANY ADDITIONAL VACANT SEAT CREATED BY SUCH
INCREASE IS FILLED BY THE BOARD WITH A DIRECTOR THAT IS NEITHER PROPOSED NOR
APPROVED BY THE INITIAL WARRANT HOLDER OR THE GGC APPOINTEES, THEN THE INITIAL
WARRANT HOLDER SHALL BE ENTITLED TO APPOINT ONE ADDITIONAL DIRECTOR TO THE
BOARD, WHICH DIRECTOR SHALL ALSO BE DEEMED TO BE A GGC APPOINTEE FOR PURPOSES
HEREOF (IT BEING UNDERSTOOD THAT NO INCREASE IN THE SIZE OF THE BOARD AND
FILLING OF ANY VACANCY CREATED BY SUCH INCREASE THAT WOULD GIVE RISE TO A RIGHT
OF THE INITIAL WARRANT HOLDER TO APPOINT AN ADDITIONAL GGC APPOINTEE IN
ACCORDANCE WITH THE FOREGOING SHALL BE MADE UNLESS THE CERTIFICATE OF
INCORPORATION THEN PERMITS SUCH NUMBER OF ADDITIONAL SEATS AS IS NECESSARY TO
ALLOW FOR THE ADDITIONAL GGC APPOINTEE IF REQUIRED PURSUANT TO THIS
SECTION 9.04(A)).


 


(B)  SUBJECT TO SECTIONS 9.04(D) AND 9.04(F), IN CONNECTION WITH EACH MEETING OF
STOCKHOLDERS AT WHICH DIRECTORS ARE TO BE ELECTED TO SERVE ON THE BOARD, THE
COMPANY SHALL TAKE ALL NECESSARY STEPS TO NOMINATE EACH GGC APPOINTEE (OR SUCH
ALTERNATIVE PERSONS WHO ARE PROPOSED BY THE INITIAL WARRANT HOLDER AND NOTIFIED
TO THE COMPANY ON OR PRIOR TO ANY DATE SET FORTH IN THE COMPANY’S CONSTITUENT
DOCUMENTS OR APPLICABLE LAW FOR BOARD NOMINEES) AND TO USE ITS REASONABLE BEST
EFFORTS TO CAUSE THE BOARD TO UNANIMOUSLY RECOMMEND THAT THE STOCKHOLDERS OF THE
COMPANY VOTE IN FAVOR OF EACH GGC APPOINTEE FOR ELECTION TO THE BOARD.  IF, FOR
ANY REASON, A CANDIDATE DESIGNATED AS A GGC APPOINTEE IS DETERMINED TO BE
UNQUALIFIED TO SERVE ON THE BOARD BECAUSE SUCH APPOINTMENT WOULD CONSTITUTE A
BREACH OF THE BOARD’S FIDUCIARY DUTIES OR APPLICABLE LAW, THE INITIAL WARRANT
HOLDER SHALL HAVE THE RIGHT TO DESIGNATE AN ALTERNATIVE GGC APPOINTEE TO BE SO
APPOINTED AND THE PROVISIONS OF THIS SECTION 9.04(B) SHALL APPLY, MUTATIS
MUTANDIS, TO SUCH ALTERNATIVE GGC APPOINTEE.


 


(C)  EACH APPOINTED OR ELECTED GGC APPOINTEE WILL HOLD HIS OR HER OFFICE AS A
DIRECTOR OF THE COMPANY FOR SUCH TERM AS IS PROVIDED IN THE COMPANY’S
CONSTITUENT DOCUMENTS OR UNTIL HIS OR HER DEATH, RESIGNATION OR REMOVAL FROM THE
BOARD OR UNTIL HIS OR HER SUCCESSOR HAS BEEN DULY ELECTED AND QUALIFIED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE COMPANY’S CONSTITUENT
DOCUMENTS AND APPLICABLE LAW.  IF ANY GGC APPOINTEE CEASES TO SERVE AS A
DIRECTOR OF THE COMPANY FOR ANY REASON DURING HIS OR HER TERM, THE COMPANY WILL
USE ITS REASONABLE BEST EFFORTS TO CAUSE THE BOARD TO FILL THE VACANCY CREATED
THEREBY WITH A REPLACEMENT DESIGNATED BY THE INITIAL WARRANT HOLDER.

 

33

--------------------------------------------------------------------------------



 


(D)  THE INITIAL WARRANT HOLDER SHALL HAVE THE RIGHT TO DESIGNATE TWO GGC
APPOINTEES (OR THREE GGC APPOINTEES IF APPLICABLE AS A RESULT OF AN INCREASE IN
THE SIZE OF THE BOARD PURSUANT TO SECTION 9.04(A)) PURSUANT TO SECTIONS 9.04(A),
9.04(B) AND 9.04(C) UNTIL SUCH TIME AS THE INITIAL WARRANT HOLDER HAS SOLD
33 1/3% OF THE UNDERLYING STOCK ISSUABLE IN RESPECT OF THE WARRANTS ON THE
ISSUANCE DATE (OR WARRANTS EXERCISABLE FOR SUCH PERCENTAGE OF UNDERLYING STOCK),
TO ANY PERSON OR PERSONS OTHER THAN AFFILIATES OF THE INITIAL WARRANT HOLDER. 
THEREAFTER, THE INITIAL WARRANT HOLDER SHALL HAVE THE RIGHT TO DESIGNATE ONE GGC
APPOINTEE (OR TWO GGC APPOINTEES IF APPLICABLE AS A RESULT OF AN INCREASE IN THE
SIZE OF THE BOARD PURSUANT TO SECTION 9.04(A)) PURSUANT TO SECTIONS 9.04(A),
9.04(B) AND 9.04(C) UNTIL SUCH TIME AS THE INITIAL WARRANT HOLDER HAS SOLD
66 2/3% OF THE UNDERLYING STOCK ISSUABLE IN RESPECT OF THE WARRANTS ON THE
ISSUANCE DATE (OR WARRANTS EXERCISABLE FOR SUCH PERCENTAGE OF UNDERLYING STOCK),
TO ANY PERSON OR PERSONS OTHER THAN AFFILIATES OF THE INITIAL WARRANT HOLDER. 
THEREAFTER, THE RIGHT OF THE INITIAL WARRANT HOLDER TO DESIGNATE A GGC APPOINTEE
HEREUNDER SHALL TERMINATE.


 


(E)  THE COMPANY SHALL PROVIDE THE SAME REIMBURSEMENT OF EXPENSES INCURRED BY
EACH GGC APPOINTEE, AND THE SAME RIGHTS AND BENEFITS OF INDEMNITY TO EACH GGC
APPOINTEE, AS ARE PROVIDED TO OTHER NON-EMPLOYEE DIRECTORS ON THE BOARD;
PROVIDED THAT THE GGC APPOINTEES SHALL NOT BE PROVIDED ANY RETAINERS, INCLUDING
MEETING FEES, OR OTHER CASH COMPENSATION OR EQUITY COMPENSATION FOR THEIR
SERVICE ON THE BOARD OR ANY COMMITTEE THEREOF. THE COMPANY ACKNOWLEDGES THAT
CERTAIN DIRECTORS (INCLUDING THE GGC APPOINTEES) MAY HAVE CERTAIN RIGHTS TO
INDEMNIFICATION, ADVANCEMENT OF EXPENSES AND/OR INSURANCE PROVIDED BY OTHER
SOURCES WITH RESPECT TO SUCH DIRECTORS’ ASSOCIATION WITH THE COMPANY AND ITS
SUBSIDIARIES (“OTHER INDEMNITORS”).  NOTWITHSTANDING THE EXISTENCE OF ANY OTHER
INDEMNITOR WITH RESPECT TO ANY DIRECTOR, THE COMPANY SHALL BE THE INDEMNITOR OF
FIRST RESORT (I.E., THE COMPANY’S OBLIGATIONS FOR INDEMNIFICATION AND EXPENSE
ADVANCEMENT TO A DIRECTOR ARE PRIMARY AND ANY OBLIGATIONS OF ANY OTHER
INDEMNITOR TO ADVANCE EXPENSES OR TO PROVIDE INDEMNIFICATION FOR THE SAME
EXPENSES OR LIABILITIES INCURRED BY A DIRECTOR ARE SECONDARY), WITH RESPECT TO
ANY SUCH DIRECTORS’ ASSOCIATION WITH THE COMPANY AND ITS SUBSIDIARIES. THE OTHER
INDEMNITORS SHALL BE THIRD PARTY BENEFICIARIES OF THE TERMS OF THIS
SECTION 9.04(E).


 


(F)  NOTHING IN THIS SECTION 9.04 SHALL PREVENT THE BOARD FROM ACTING IN
ACCORDANCE WITH ITS FIDUCIARY DUTIES OR APPLICABLE LAW OR FROM ACTING IN GOOD
FAITH IN ACCORDANCE WITH ITS CONSTITUENT DOCUMENTS, WHILE GIVING DUE
CONSIDERATION TO THE INTENT OF THIS AGREEMENT.  THE BOARD SHALL HAVE NO
OBLIGATION TO APPOINT OR NOMINATE ANY GGC APPOINTEE UPON WRITTEN NOTICE THAT
SUCH APPOINTMENT OR NOMINATION WOULD VIOLATE APPLICABLE LAW OR RESULT IN A
BREACH BY THE BOARD OF ITS FIDUCIARY DUTIES TO ITS STOCKHOLDERS; PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT AFFECT THE RIGHT OF THE INITIAL WARRANT
HOLDER TO DESIGNATE AN ALTERNATE GGC APPOINTEE.


 


SECTION 9.05.  STOCKHOLDER APPROVAL.  THE COMPANY SHALL CALL A SPECIAL MEETING
OF ITS STOCKHOLDERS AS PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING THE ISSUANCE
DATE (BUT IN ANY EVENT NOT LATER THAN THE FIRST ANNUAL MEETING OF THE COMPANY’S
STOCKHOLDERS TO BE HELD AFTER THE ISSUANCE DATE) IN ORDER TO OBTAIN THE REQUIRED
STOCKHOLDER APPROVAL.  THE BOARD SHALL UNANIMOUSLY RECOMMEND TO THE COMPANY’S
STOCKHOLDERS THAT SUCH STOCKHOLDERS APPROVE THE ISSUANCE OF SHARES OF COMMON
STOCK

 

34

--------------------------------------------------------------------------------



 


UPON EXERCISE OF THE B-WARRANTS (AND, IN THE CASE OF THE A-WARRANTS, THE
ISSUANCE OF ANY EXCESS SHARES UPON EXERCISE OF THE A-WARRANTS) AS SET FORTH
HEREIN.  IN CONNECTION WITH SUCH MEETING, THE COMPANY SHALL PROMPTLY PREPARE
(AND THE AGENT AND THE INITIAL WARRANT HOLDER WILL REASONABLY COOPERATE WITH THE
COMPANY TO PREPARE, INCLUDING BY FURNISHING THE COMPANY WITH ALL REASONABLY
NECESSARY INFORMATION) AND FILE WITH THE SEC A PRELIMINARY PROXY STATEMENT,
SHALL USE ITS REASONABLE BEST EFFORTS TO SOLICIT PROXIES FOR SUCH STOCKHOLDER
APPROVAL AND SHALL USE ITS REASONABLE BEST EFFORTS TO RESPOND TO ANY COMMENTS OF
THE SEC OR ITS STAFF AND TO CAUSE A DEFINITIVE PROXY STATEMENT RELATED TO SUCH
STOCKHOLDERS’ MEETING TO BE MAILED TO THE COMPANY’S STOCKHOLDERS. THE COMPANY
SHALL NOTIFY THE AGENT PROMPTLY OF THE RECEIPT OF ANY COMMENTS FROM THE SEC OR
ITS STAFF AND OF ANY REQUEST BY THE SEC OR ITS STAFF FOR AMENDMENTS OR
SUPPLEMENTS TO SUCH PROXY STATEMENT OR FOR ADDITIONAL INFORMATION AND WILL
SUPPLY THE AGENT WITH COPIES OF ALL CORRESPONDENCE BETWEEN THE COMPANY OR ANY OF
ITS REPRESENTATIVES, ON THE ONE HAND, AND THE SEC OR ITS STAFF, ON THE OTHER
HAND, WITH RESPECT TO SUCH PROXY STATEMENT.  IN ALL CIRCUMSTANCES, THE COMPANY
SHALL PROVIDE THE AGENT WITH AN OPPORTUNITY TO REVIEW, AND PROVIDE REASONABLE
COMMENTS TO THE COMPANY WITH RESPECT TO, ANY PRELIMINARY PROXY STATEMENT
PREPARED PURSUANT TO THIS SECTION 9.05 AND ALL SUPPLEMENTS AND AMENDMENTS
THERETO PRIOR TO FILING OF THE SAME WITH THE SEC.  IF AT ANY TIME PRIOR TO SUCH
STOCKHOLDERS’ MEETING THERE SHALL OCCUR ANY EVENT THAT IS REQUIRED TO BE SET
FORTH IN AN AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT, THE COMPANY SHALL AS
PROMPTLY AS REASONABLY PRACTICABLE PREPARE AND MAIL TO ITS STOCKHOLDERS SUCH AN
AMENDMENT OR SUPPLEMENT.  EACH OF THE AGENT AND THE COMPANY AGREES TO PROMPTLY
CORRECT ANY INFORMATION PROVIDED BY IT OR ON ITS BEHALF FOR USE IN THE PROXY
STATEMENT IF AND TO THE EXTENT THAT SUCH INFORMATION SHALL HAVE BECOME FALSE OR
MISLEADING IN ANY MATERIAL RESPECT, AND THE COMPANY SHALL AS PROMPTLY AS
REASONABLY PRACTICABLE PREPARE AND MAIL TO ITS STOCKHOLDERS AN AMENDMENT OR
SUPPLEMENT TO CORRECT SUCH INFORMATION TO THE EXTENT REQUIRED BY APPLICABLE
LAW.  IN THE EVENT THAT THE REQUIRED STOCKHOLDER APPROVAL IS NOT OBTAINED AT
SUCH SPECIAL MEETING, THE COMPANY SHALL INCLUDE A PROPOSAL TO APPROVE (AND THE
BOARD WILL UNANIMOUSLY RECOMMEND APPROVAL OF) SUCH ISSUANCE AND, IF ANY WARRANTS
SHALL HAVE BEEN EXERCISED FOR SERIES A PREFERRED STOCK, TO APPROVE THE
CONVERSION OF THE SERIES A PREFERRED STOCK INTO COMMON STOCK, AT A MEETING OF
ITS STOCKHOLDERS NO LESS THAN ONCE PER EACH ANNUAL PERIOD UNTIL SUCH APPROVAL IS
OBTAINED (BUT THE COMPANY SHALL NOT BE REQUIRED TO DO SO MORE THAN THREE
TIMES).  AT EACH SUCH MEETING AT WHICH THE REQUIRED STOCKHOLDER APPROVAL IS
SOUGHT, EACH OF THE COMPANY AND THE AGENT AND THE INITIAL WARRANT HOLDER (TO THE
EXTENT THE AGENT OR THE INITIAL WARRANT HOLDER OR ANY OF THEIR AFFILIATES THEN
HOLD SHARES OF COMMON STOCK) SHALL USE REASONABLE BEST EFFORTS TO OBTAIN SUCH
REQUIRED STOCKHOLDER APPROVAL, AND THE AGENT AND THE INITIAL WARRANT HOLDER
SHALL (TO THE EXTENT PERMITTED BY THE RULES OF THE NEW YORK STOCK EXCHANGE) VOTE
OR CAUSE TO BE VOTED ANY COMMON STOCK THEY OR THEIR AFFILIATES THEN HOLD IN
FAVOR OF SUCH APPROVAL AND, IF REQUESTED BY THE COMPANY, SHALL DELIVER PROXIES
IN RESPECT OF SUCH COMMON STOCK TO AN AGENT DESIGNATED BY THE COMPANY FOR SUCH
PURPOSE.  THE COMPANY SHALL ALSO CALL A SPECIAL MEETING OF STOCKHOLDERS AS
PROMPTLY AS REASONABLY PRACTICABLE IN THE EVENT THAT (I) THE COMPANY DOES NOT
HAVE A SUFFICIENT NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO ISSUE COMMON
STOCK UPON EXERCISE OF ALL UNEXERCISED WARRANTS AND TO EFFECT THE CONVERSION OF
ANY ISSUED SERIES A PREFERRED STOCK INTO COMMON STOCK, IN WHICH CASE STOCKHOLDER
APPROVAL TO AMEND THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF
AUTHORIZED SHARES OF

 

35

--------------------------------------------------------------------------------



 


COMMON STOCK SHALL BE SOUGHT, OR (II) ANY OR ALL OF THE WARRANTS ARE EXERCISED
FOR SERIES A PREFERRED STOCK, IN WHICH CASE STOCKHOLDER APPROVAL FOR CONVERSION
OF THE SERIES A PREFERRED STOCK INTO COMMON STOCK SHALL BE SOUGHT, IN EACH CASE
IN ACCORDANCE WITH THE VOTING REQUIREMENTS SET FORTH IN THE COMPANY’S BY-LAWS.
IN THE EVENT OF A SPECIAL MEETING CALLED PURSUANT TO CLAUSE (I) OR (II) IN THE
IMMEDIATELY PRECEDING SENTENCE, THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH STOCKHOLDER APPROVAL AND THE HOLDERS SHALL (TO
THE EXTENT PERMITTED BY THE RULES OF THE NEW YORK STOCK EXCHANGE) VOTE ANY
COMMON STOCK THEY THEN HOLD IN FAVOR OF SUCH APPROVAL.


 


SECTION 9.06.  CERTAIN OTHER EVENTS.  IF ANY EVENT OCCURS AS TO WHICH THE
PROVISIONS OF ARTICLE V ARE NOT STRICTLY APPLICABLE OR, IF STRICTLY APPLICABLE,
WOULD NOT FAIRLY PROTECT THE RIGHTS OF THE WARRANT HOLDERS IN ACCORDANCE WITH
THE ESSENTIAL INTENT AND PRINCIPLES OF SUCH PROVISIONS, THEN THE BOARD SHALL
MAKE SUCH ADJUSTMENTS IN THE APPLICATION OF SUCH PROVISIONS, IN ACCORDANCE WITH
SUCH ESSENTIAL INTENT AND PRINCIPLES, AS SHALL BE REASONABLY NECESSARY, IN THE
GOOD FAITH JUDGMENT OF THE DISINTERESTED MEMBERS OF THE BOARD, TO PROTECT SUCH
PURCHASE RIGHTS AS AFORESAID.


 


SECTION 9.07.  TRANSFERS.  SUBJECT TO COMPLIANCE WITH APPLICABLE FEDERAL OR
STATE SECURITIES LAWS, COMMON STOCK AND SERIES A PREFERRED STOCK ISSUABLE UPON
EXERCISE OF THE WARRANTS SHALL BE FREELY TRANSFERABLE; PROVIDED, HOWEVER, THAT
HOLDERS SHALL NOT TRANSFER, INDIVIDUALLY OR ACTING IN CONCERT WITH OTHER
HOLDERS, COMMON STOCK REPRESENTING (OR SERIES A PREFERRED STOCK CONVERTIBLE INTO
COMMON STOCK REPRESENTING, OR ANY COMBINATION THEREOF REPRESENTING) 15% OR MORE
OF THE THEN-OUTSTANDING NUMBER OF SHARES OF COMMON STOCK TO ANY ONE “PERSON” OR
“GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT)
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE BOARD.  THIS SECTION 9.07 SHALL NOT
APPLY TO TRANSFERS OF COMMON STOCK AND SERIES A PREFERRED STOCK MADE PURSUANT TO
A BONA FIDE UNDERWRITTEN PUBLIC OFFERING OR OPEN-MARKET TRANSACTIONS.


 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.01.  TAX MATTERS.  (A)  THE COMPANY SHALL PAY ALL TRANSFER, STAMP AND
OTHER SIMILAR TAXES THAT MAY BE IMPOSED IN RESPECT OF THE ISSUANCE OR DELIVERY
OF THE WARRANTS OR IN RESPECT OF THE ISSUANCE OR DELIVERY BY THE COMPANY OF ANY
SECURITIES UPON EXERCISE OF THE WARRANTS WITH RESPECT THERETO.  THE COMPANY
SHALL NOT PAY ANY TAX OR OTHER CHARGE IMPOSED IN CONNECTION WITH ANY TRANSFER
INVOLVED IN THE ISSUE OF ANY CERTIFICATE FOR SHARES OF COMMON STOCK OR SERIES A
PREFERRED STOCK OR PAYMENT OF CASH TO ANY PERSON OTHER THAN THE HOLDER OF A
WARRANT CERTIFICATE SURRENDERED UPON THE EXERCISE OR PURCHASE OF A WARRANT, AND
THE HOLDER SHALL BE RESPONSIBLE FOR ANY SUCH TAX OR OTHER CHARGE.


 


(B)  THE COMPANY’S  BEST ESTIMATE OF THE AMOUNT TO BE ALLOCATED TO THE
A-WARRANTS AND THE B-WARRANTS ISSUED PURSUANT TO THIS AGREEMENT, BASED ON A
PRELIMINARY VALUATION OF SUCH WARRANTS BY AMERICAN APPRAISAL, IS APPROXIMATELY
9.1 % AND 6.7 %, RESPECTIVELY, OF THE STATED PRINCIPAL AMOUNT OF THE SENIOR
SECURED TERM LOAN FACILITY

 

36

--------------------------------------------------------------------------------



 


AGREEMENT DATED MAY 10, 2010, AMONG THE COMPANY, AS BORROWER, THE LENDERS PARTY
THERETO AND Z INVESTMENT HOLDINGS, LLC, AS ADMINISTRATIVE AGENT (SUCH TERM LOAN
FACILITY, THE “LOAN”). THE FINAL AMOUNT TO BE ALLOCATED TO THE A-WARRANTS AND
THE B-WARRANTS, RESPECTIVELY, ISSUED PURSUANT TO THIS AGREEMENT SHALL BE EQUAL
TO THE FINAL VALUATION OF SUCH WARRANTS BY AMERICAN APPRAISAL; PROVIDED,
HOWEVER, THAT AT LEAST 10 DAYS PRIOR TO SUCH VALUATION BECOMING FINAL, THE
COMPANY SHALL PROVIDE THE INITIAL WARRANT HOLDER WITH A REASONABLE OPPORTUNITY
TO REVIEW AND COMMENT ON SUCH VALUATION. PROMPTLY UPON RECEIPT BY THE COMPANY OF
THE FINAL VALUATION OF THE WARRANTS BY SUCH APPRAISER, BUT IN NO EVENT LATER
THAN 45 BUSINESS DAYS FROM THE DATE OF THIS AGREEMENT, THE COMPANY SHALL DELIVER
TO THE INITIAL WARRANT HOLDER NOTICE OF THE AMOUNT TO BE ALLOCATED TO EACH
TRANCHE OF WARRANTS (THE “ALLOCATION”), WHICH ALLOCATION SHALL BE BINDING ON THE
COMPANY AND THE INITIAL WARRANT HOLDER.  THE COMPANY AND THE INITIAL WARRANT
HOLDER AGREE NOT TO TAKE ANY POSITION FOR U.S. FEDERAL INCOME TAX PURPOSES WITH
REGARD TO THE VALUE OF THE WARRANTS THAT IS INCONSISTENT WITH THE ALLOCATION. 
THE AGREEMENTS CONTAINED IN THIS SECTION 10.01(B) SHALL REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING (I) ANY TERMINATION OF THIS AGREEMENT OR ANY UNDERWRITING
OR AGENCY AGREEMENT, (II) THE RECEIPT BY THE INITIAL WARRANT HOLDER OF SUCH
WARRANTS OR (III) THE SALE OR SUCCESSIVE RESALES OF THE REGISTERED SECURITIES.


 


SECTION 10.02.  SURRENDER OF CERTIFICATES.  ANY WARRANT CERTIFICATE SURRENDERED
FOR EXERCISE OR PURCHASE SHALL BE PROMPTLY CANCELED BY THE COMPANY AND SHALL NOT
BE REISSUED BY THE COMPANY.  THE COMPANY SHALL DESTROY SUCH CANCELED WARRANT
CERTIFICATES.


 


SECTION 10.03.  MUTILATED, DESTROYED, LOST AND STOLEN WARRANT CERTIFICATES. 
(A)  IF (I) ANY MUTILATED WARRANT CERTIFICATE IS SURRENDERED TO THE COMPANY OR
(II) THE COMPANY RECEIVES EVIDENCE TO ITS SATISFACTION OF THE DESTRUCTION, LOSS
OR THEFT OF ANY WARRANT CERTIFICATE, AND THERE IS DELIVERED TO THE COMPANY SUCH
APPROPRIATE AFFIDAVIT OF LOSS, APPLICABLE PROCESSING FEE AND A CORPORATE BOND OF
INDEMNITY AS MAY BE REASONABLY REQUIRED BY THE COMPANY TO SAVE IT HARMLESS,
THEN, IN THE ABSENCE OF NOTICE TO THE COMPANY THAT SUCH WARRANT CERTIFICATE HAS
BEEN ACQUIRED BY A BONA FIDE PURCHASER, THE COMPANY SHALL EXECUTE AND DELIVER,
IN EXCHANGE FOR ANY SUCH MUTILATED WARRANT CERTIFICATE OR IN LIEU OF ANY SUCH
DESTROYED, LOST OR STOLEN WARRANT CERTIFICATE, A NEW WARRANT CERTIFICATE OF LIKE
TENOR AND FOR A LIKE AGGREGATE NUMBER OF WARRANTS.


 


(B)  UPON THE ISSUANCE OF ANY NEW WARRANT CERTIFICATE UNDER THIS SECTION 10.03,
THE COMPANY SHALL PAY ANY TAXES OR OTHER GOVERNMENTAL CHARGES THAT MAY BE
IMPOSED IN RELATION THERETO AND OTHER EXPENSES IN CONNECTION THEREWITH.


 


(C)  EVERY NEW WARRANT CERTIFICATE EXECUTED AND DELIVERED PURSUANT TO THIS
SECTION 10.03 IN LIEU OF ANY DESTROYED, LOST OR STOLEN WARRANT CERTIFICATE SHALL
CONSTITUTE AN ORIGINAL CONTRACTUAL OBLIGATION OF THE COMPANY, WHETHER OR NOT THE
DESTROYED, LOST OR STOLEN WARRANT CERTIFICATE SHALL BE AT ANY TIME ENFORCEABLE
BY ANYONE, AND SHALL BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT EQUALLY AND
PROPORTIONATELY WITH ANY AND ALL OTHER WARRANT CERTIFICATES DULY EXECUTED AND
DELIVERED HEREUNDER.


 


37

--------------------------------------------------------------------------------



 


(D)  THE PROVISIONS OF THIS SECTION 10.03 ARE EXCLUSIVE AND SHALL PRECLUDE (TO
THE EXTENT LAWFUL) ALL OTHER RIGHTS OR REMEDIES WITH RESPECT TO THE REPLACEMENT
OF MUTILATED, DESTROYED, LOST OR STOLEN WARRANT CERTIFICATES.


 


SECTION 10.04.  REMOVAL OF LEGENDS.  IN THE EVENT (A) THE SHARES OF UNDERLYING
STOCK ARE REGISTERED UNDER THE SECURITIES ACT OR (B) THE COMPANY IS PRESENTED
WITH AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT TRANSFERS
OF SHARES OF UNDERLYING STOCK DO NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT, THE COMPANY SHALL DIRECT ITS TRANSFER AGENT, AND THE TRANSFER AGENT SHALL,
UPON SURRENDER BY A HOLDER OF ITS CERTIFICATES EVIDENCING SUCH SHARES OF
UNDERLYING STOCK TO THE TRANSFER AGENT, EXCHANGE SUCH CERTIFICATES FOR
CERTIFICATES WITHOUT THE LEGENDS REFERRED TO IN SECTION 3.06(E).


 


SECTION 10.05.  NOTICES.  ANY NOTICE, DEMAND OR DELIVERY TO THE COMPANY OR THE
AGENT AUTHORIZED BY THIS AGREEMENT SHALL BE SUFFICIENTLY GIVEN OR MADE WHEN
MAILED IF SENT BY FIRST-CLASS MAIL, POSTAGE PREPAID, ADDRESSED TO THE COMPANY OR
THE AGENT, AS APPLICABLE, AS FOLLOWS:


 

If to the Company:

 

Zale Corporation

901 W. Walnut Hill Lane

Irving, TX 75038

Fax:  972-580-5547

Attention:  General Counsel

 

With a copy to:

 

Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Fax:  212-474-3700
Attention:  Eric L. Schiele

 

If to the Agent:

 

Z Investment Holdings, LLC
c/o Golden Gate Private Equity, Inc.

One Embarcadero Center, 39th Floor
San Francisco, CA 94111
Attention:  Stefan Kaluzny
Fax:  415-983-2701

 

38

--------------------------------------------------------------------------------


 

With a copy to:

 

Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL  60654
Fax:  312-862-2200
Attention:  Gary M. Holihan P.C.

 

or such other address as shall have been furnished to the party giving or making
such notice, demand or delivery.

 

Any notice required to be given by the Company to the Holders pursuant to this
Agreement shall be made by mailing by registered mail, return receipt requested,
to the Holders at their respective addresses shown on the register of the
Company.  Any notice that is mailed in the manner herein provided shall be
conclusively presumed to have been duly given when mailed, whether or not the
Holder receives the notice.

 


SECTION 10.06.  APPLICABLE LAW.  THIS AGREEMENT AND EACH WARRANT ISSUED
HEREUNDER AND ALL RIGHTS ARISING HEREUNDER SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK.


 


SECTION 10.07.  PERSONS BENEFITING.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE COMPANY AND THE AGENT, AND THEIR SUCCESSORS,
ASSIGNS, BENEFICIARIES, EXECUTORS AND ADMINISTRATORS, AND THE HOLDERS FROM TIME
TO TIME OF THE WARRANTS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NOTHING
IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON ANY PERSON,
OTHER THAN THE COMPANY, THE AGENT AND THE HOLDERS, ANY RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT OR ANY PART HEREOF.


 


SECTION 10.08.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, INCLUDING BY MEANS OF FACSIMILE AND/OR ELECTRONIC MAIL
TRANSMISSION, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 10.09.  AMENDMENTS.  NEITHER THIS AGREEMENT NOR ANY PROVISIONS HEREOF
SHALL BE WAIVED, MODIFIED, CHANGED, DISCHARGED OR TERMINATED OTHER THAN IN A
WRITING SIGNED BY EACH OF THE COMPANY AND THE AGENT.  FOR THE AVOIDANCE OF
DOUBT, WITH THE WRITTEN CONSENT OF THE AGENT, THE COMPANY MAY FROM TIME TO TIME
(I) SUPPLEMENT OR AMEND THIS AGREEMENT TO CURE ANY AMBIGUITY, TO CORRECT OR
SUPPLEMENT ANY PROVISION CONTAINED HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT
WITH ANY OTHER PROVISIONS HEREIN, OR TO MAKE ANY OTHER PROVISIONS WITH REGARD TO
MATTERS OR QUESTIONS ARISING HEREUNDER AND (II) MODIFY THE AGREEMENT FOR THE
PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY
OF THE PROVISIONS OF THIS AGREEMENT OR MODIFYING IN ANY MANNER THE RIGHTS OF THE
HOLDERS HEREUNDER.

 

39

--------------------------------------------------------------------------------



 


SECTION 10.10.  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL ARTICLES AND
SECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


SECTION 10.11.  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF,
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  IN THE EVENT OF
ANY CONFLICT, DISCREPANCY OR AMBIGUITY BETWEEN THE TERMS AND CONDITIONS
CONTAINED IN THIS AGREEMENT AND ANY SCHEDULES OR ATTACHMENTS HERETO, THE TERMS
AND CONDITIONS CONTAINED IN THIS AGREEMENT SHALL TAKE PRECEDENCE.


 


SECTION 10.12.  LIMITATION OF LIABILITY.  NO PARTY TO THIS AGREEMENT SHALL BE
LIABLE TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR SPECIAL
DAMAGES UNDER ANY PROVISION OF THIS AGREEMENT OR FOR ANY CONSEQUENTIAL,
INDIRECT, PUNITIVE, INCIDENTAL OR SPECIAL DAMAGES ARISING OUT OF ANY ACT OR
FAILURE TO ACT HEREUNDER EVEN IF THAT PARTY HAS BEEN ADVISED OF OR HAS FORESEEN
THE POSSIBILITY OF SUCH DAMAGES.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

 

ZALE CORPORATION,

 

 

 

 

by

 

 

 

/s/ Matthew W. Appel

 

 

Name: Matthew W. Appel

 

 

Title: Executive Vice President and Chief Financial Officer

 

41

--------------------------------------------------------------------------------


 

 

Z INVESTMENT HOLDINGS, LLC,
in its capacities as Agent and Initial
Warrant Holder hereunder

 

 

 

by

 

 

 

/s/ Peter Morrow

 

 

Name: Peter Morrow

 

 

Title: Authorized Person

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF FACE OF A-WARRANT CERTIFICATE

 

THESE WARRANTS MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW. THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. 
SUCH SECURITIES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE
REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT
TO THE PROVISIONS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF
MAY 10, 2010, BY AND AMONG ZALE CORPORATION (THE “COMPANY”), THE INITIAL WARRANT
HOLDER AND Z INVESTMENT HOLDINGS, LLC, AS AGENT.  A COPY OF SUCH WARRANT AND
REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF THE COMPANY.

 

WARRANTS TO PURCHASE COMMON STOCK OF ZALE CORPORATION

 

No.

 

Certificate for                      Warrants

 

This certifies that [INSERT NAME OF HOLDER], or registered assigns, is the
registered holder of the number of Warrants set forth above.  Each Warrant
entitles the holder thereof (a “Holder”), subject to the provisions contained
herein and in the Warrant Agreement (as defined below), to purchase from Zale
Corporation, a Delaware corporation (the “Company”), one share of the Company’s
common stock, par value $0.0l per share (“Common Stock”), subject to adjustment
upon the occurrence of certain events specified herein and in the Warrant
Agreement, at the exercise price of $2.00 per share (the “Exercise Price”),
subject to adjustment upon the occurrence of certain events specified herein and
in the Warrant Agreement.

 

This Warrant Certificate is issued under and in accordance with the Warrant and
Registration Rights Agreement, dated as of May 10, 2010 (the “Warrant
Agreement”), by and among the Company, the Initial Warrant Holder and the Agent,
and is subject to the terms and provisions contained in the Warrant Agreement,
to all of which terms and provisions the Holder of this Warrant Certificate
consents by acceptance hereof.  The Warrant Agreement is hereby incorporated
herein by reference and made a part hereof, including the representations and
warranties of the Holder pursuant to Section 8.02 of the Warrant Agreement. 
Reference is hereby made to the Warrant Agreement for a full statement of the
respective rights, limitations of rights, duties, obligations and immunities
thereunder of the Company, the Holders of the Warrants and the Agent. 
Capitalized

 

A-1

--------------------------------------------------------------------------------


 

terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Warrant Agreement.

 

This Warrant Certificate shall terminate and be void as of the close of business
on May 10, 2017 (the “Expiration Date”).

 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable in whole or in part from
time to time on any Business Day through and including the Expiration Date.

 

The Exercise Price and the number of shares of Common Stock issuable upon the
exercise of each Warrant are subject to adjustment as provided in the Warrant
Agreement.

 

All shares of Common Stock issuable by the Company upon the exercise of the
Warrants shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.

 

Under certain circumstances, as set forth in the Warrant Agreement, the Warrants
are exercisable for Series A Preferred Stock of the Company.

 

In order to exercise a Warrant, the registered holder hereof must surrender this
Warrant Certificate at the principal place of business of the Company, with the
Exercise Subscription Form on the reverse hereof duly executed by the Holder
hereof, with signature guaranteed as therein specified, together with any
required payment in full of the Exercise Price then in effect for the
share(s) of Underlying Stock as to which the Warrant(s) represented by this
Warrant Certificate is (are) submitted for exercise, all subject to the terms
and conditions hereof and of the Warrant Agreement.  Any such payment of the
Exercise Price shall be by bank wire transfer in immediately available funds or
on a cashless basis as described in Section 3.04(b) of the Warrant Agreement.

 

The Company shall pay all transfer, stamp and other similar taxes that may be
imposed in respect of the issuance or delivery of the Warrants or in respect of
the issuance or delivery by the Company of any securities upon exercise of the
Warrants.  The Company may require payment of a sum sufficient to pay certain
taxes, assessments or other charges for which the Holder is responsible pursuant
to the Warrant Agreement.

 

No service charge shall be made to a Holder for any registration or exchange of
the Warrant Certificates, and the Company shall pay any taxes or other
governmental charges payable in connection therewith.

 

Each taker and holder of this Warrant Certificate by taking or holding the same,
consents and agrees that this Warrant Certificate when duly endorsed in blank
shall be deemed negotiable and that when this Warrant Certificate shall have
been so endorsed, the holder hereof may be treated by the Company and all other
Persons dealing with this Warrant Certificate as the absolute owner hereof for
any purpose and as the Person entitled to exercise the rights represented
hereby.

 

A-2

--------------------------------------------------------------------------------


 

This Warrant Certificate and all rights arising hereunder shall be governed by
the internal laws of the State of New York.

 

This Warrant Certificate and the Warrant Agreement are subject to amendment as
provided in the Warrant Agreement.

 

Copies of the Warrant Agreement are on file at the principal place of business
of the Company and may be obtained by writing to the Company at the following
address:

 

Zale Corporation
901 W. Walnut Hill Lane
Irving, TX 75038
Fax:  972-580-5547
Attention:  General Counsel

Dated:

 

 

 

ZALE CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF A-WARRANT CERTIFICATE

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

To:                              Zale Corporation (the “Company”)

 

The undersigned irrevocably exercises                      of the Warrants for
the purchase of one share (subject to adjustment in accordance with the Warrant
Agreement) of Common Stock, par value $0.01 per share, of the Company, for each
Warrant represented by the Warrant Certificate and herewith makes payment of
$                     (such payment being by bank wire transfer in immediately
available funds or on a cashless basis as described in Section 3.04(b) of the
Warrant Agreement), all at the Exercise Price and on the terms and conditions
specified in the Warrant Certificate and the Warrant Agreement therein referred
to, surrenders this Warrant Certificate and all right, title and interest
therein to the Company and directs that the shares of Common Stock deliverable
upon the exercise of such Warrants be registered in the name and delivered at
the address specified below.

 

Date:

 

 

 

 

 

(Signature of Owner)(1)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

Signature Guaranteed by:

 

 

Securities to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

--------------------------------------------------------------------------------

(1) The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or any change
whatsoever, and must be guaranteed by a financial institution.

 

A-4

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF A-WARRANT CERTIFICATE

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant for Series A Preferred Stock in
the event the Warrant is then exercisable for Series A Preferred Stock in order
to comply with Section 312.03 of the New York Stock Exchange Listed Company
Manual)

 

To:                              Zale Corporation (the “Company”)

 

The undersigned irrevocably exercises                      of the Warrants for
the purchase of               shares of Series A Preferred Stock, par value
$0.01 per share, of the Company, for each Warrant represented by the Warrant
Certificate and herewith makes payment of $                     (such payment
being by bank wire transfer in immediately available funds or on a cashless
basis as described in Section 3.04(b) of the Warrant Agreement), all at the
Exercise Price and on the terms and conditions specified in the Warrant
Certificate and the Warrant Agreement therein referred to, surrenders this
Warrant Certificate and all right, title and interest therein to the Company and
directs that the shares of Series A Preferred Stock deliverable upon the
exercise of such Warrants be registered in the name and delivered at the address
specified below.  Because the Warrant is exercisable for Series A Preferred
Stock in order to comply with Section 312.03 of the New York Stock Exchange
Listed Company Manual, the undersigned hereby irrevocably elects to receive the
Series A Preferred Stock in lieu of Common Stock.

 

Date:

 

 

 

 

 

(Signature of Owner)(2)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

Signature Guaranteed by:

 

 

--------------------------------------------------------------------------------

(2) The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or any change
whatsoever, and must be guaranteed by a financial institution.

 

A-5

--------------------------------------------------------------------------------


 

Securities to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF FACE OF B-WARRANT CERTIFICATE

 

THESE WARRANTS MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW. THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. 
SUCH SECURITIES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE
REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT
TO THE PROVISIONS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF
MAY 10, 2010, BY AND AMONG ZALE CORPORATION (THE “COMPANY”), THE INITIAL WARRANT
HOLDER AND Z INVESTMENT HOLDINGS, LLC, AS AGENT.  A COPY OF SUCH WARRANT AND
REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF THE COMPANY.

 

WARRANTS TO PURCHASE COMMON STOCK OF ZALE CORPORATION

 

No.

 

Certificate for                      Warrants

 

This certifies that [INSERT NAME OF HOLDER], or registered assigns, is the
registered holder of the number of Warrants set forth above.  Each Warrant
entitles the holder thereof (a “Holder”), subject to the provisions contained
herein and in the Warrant Agreement (as defined below), to purchase from Zale
Corporation, a Delaware corporation (the “Company”), one share of the Company’s
common stock, par value $0.0l per share (“Common Stock”), subject to adjustment
upon the occurrence of certain events specified herein and in the Warrant
Agreement, at the exercise price of $2.00 per share (the “Exercise Price”),
subject to adjustment upon the occurrence of certain events specified herein and
in the Warrant Agreement.

 

This Warrant Certificate is issued under and in accordance with the Warrant and
Registration Rights Agreement, dated as of May 10, 2010 (the “Warrant
Agreement”), by and among the Company, the Initial Warrant Holder and the Agent,
and is subject to the terms and provisions contained in the Warrant Agreement,
to all of which terms and provisions the Holder of this Warrant Certificate
consents by acceptance hereof.  The Warrant Agreement is hereby incorporated
herein by reference and made a part hereof, including the representations and
warranties of the Holder pursuant to Section 8.02 of the Warrant Agreement. 
Reference is hereby made to the Warrant Agreement for a full statement of the
respective rights, limitations of rights, duties, obligations and immunities
thereunder of the Company, the Holders of the Warrants and the Agent. 
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Warrant Agreement.

 

B-1

--------------------------------------------------------------------------------


 

This Warrant Certificate shall terminate and be void as of the close of business
on May 10, 2017 (the “Expiration Date”).

 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable in whole or in part from
time to time on any Business Day beginning on the day immediately following the
earlier to occur of (i) the Vote Date and (ii) the date of the first annual
meeting of the Company’s stockholders to be held after the Issuance Date, and
ending on the Expiration Date.

 

The Exercise Price and the number of shares of Common Stock issuable upon the
exercise of each Warrant are subject to adjustment as provided in the Warrant
Agreement.

 

All shares of Common Stock issuable by the Company upon the exercise of the
Warrants shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.

 

Unless and until the Required Stockholder Approval has been obtained, the
Warrants are exercisable only into shares of Series A Preferred Stock on the
terms set forth in the Warrant Agreement.

 

In order to exercise a Warrant, the registered holder hereof must surrender this
Warrant Certificate at the principal place of business of the Company, with the
Exercise Subscription Form on the reverse hereof duly executed by the Holder
hereof, with signature guaranteed as therein specified, together with any
required payment in full of the Exercise Price then in effect for the
share(s) of Underlying Stock as to which the Warrant(s) represented by this
Warrant Certificate is (are) submitted for exercise, all subject to the terms
and conditions hereof and of the Warrant Agreement.  Any such payment of the
Exercise Price shall be by bank wire transfer in immediately available funds or
on a cashless basis as described in Section 3.04(b) of the Warrant Agreement.

 

The Company shall pay all transfer, stamp and other similar taxes that may be
imposed in respect of the issuance or delivery of the Warrants or in respect of
the issuance or delivery by the Company of any securities upon exercise of the
Warrants.  The Company may require payment of a sum sufficient to pay certain
taxes, assessments or other charges for which the Holder is responsible pursuant
to the Warrant Agreement.

 

No service charge shall be made to a Holder for any registration or exchange of
the Warrant Certificates, and the Company shall pay any taxes or other
governmental charges payable in connection therewith.

 

Each taker and holder of this Warrant Certificate by taking or holding the same,
consents and agrees that this Warrant Certificate when duly endorsed in blank
shall be deemed negotiable and that when this Warrant Certificate shall have
been so endorsed, the holder hereof may be treated by the Company and all other
Persons dealing with this Warrant Certificate as the absolute owner hereof for
any purpose and as the Person entitled to exercise the rights represented
hereby.

 

B-2

--------------------------------------------------------------------------------


 

This Warrant Certificate and all rights arising hereunder shall be governed by
the internal laws of the State of New York.

 

This Warrant Certificate and the Warrant Agreement are subject to amendment as
provided in the Warrant Agreement.

 

Copies of the Warrant Agreement are on file at the principal place of business
of the Company and may be obtained by writing to the Company at the following
address:

 

Zale Corporation
901 W. Walnut Hill Lane
Irving, TX 75038
Fax:  972-580-5547
Attention:  General Counsel

Dated:

 

 

 

ZALE CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF B-WARRANT CERTIFICATE

 

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant for shares of Common Stock after
the Required Stockholder Approval has been obtained)

 

To:                              Zale Corporation (the “Company”)

 

The undersigned irrevocably exercises                      of the Warrants for
the purchase of one share (subject to adjustment in accordance with the Warrant
Agreement) of Common Stock, par value $0.01 per share, of the Company, for each
Warrant represented by the Warrant Certificate and herewith makes payment of
$                     (such payment being by bank wire transfer in immediately
available funds or on a cashless basis as described in Section 3.04(b) of the
Warrant Agreement), all at the Exercise Price and on the terms and conditions
specified in the Warrant Certificate and the Warrant Agreement therein referred
to, surrenders this Warrant Certificate and all right, title and interest
therein to the Company and directs that the shares of Common Stock deliverable
upon the exercise of such Warrants be registered in the name and delivered at
the address specified below.

 

Date:

 

 

 

 

 

(Signature of Owner)(3)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

Signature Guaranteed by:

 

 

Securities to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

--------------------------------------------------------------------------------

(3) The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or any change
whatsoever, and must be guaranteed by a financial institution.

 

B-4

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF B-WARRANT CERTIFICATE

 

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant for shares of Series A Preferred
Stock to the extent the Required Stockholder Approval has not been obtained)

 

To:                              Zale Corporation (the “Company”)

 

The undersigned irrevocably exercises                      of the Warrants for
the purchase of                      shares of Series A Preferred Stock, par
value $0.01 per share, of the Company, for each Warrant represented by the
Warrant Certificate and herewith makes payment of $                     (such
payment being by bank wire transfer in immediately available funds or on a
cashless basis as described in Section 3.04(b) of the Warrant Agreement), all at
the Exercise Price and on the terms and conditions specified in the Warrant
Certificate and the Warrant Agreement therein referred to, surrenders this
Warrant Certificate and all right, title and interest therein to the Company and
directs that the shares of Series A Preferred Stock deliverable upon the
exercise of such Warrants be registered in the name and delivered at the address
specified below.  Because the Warrant is exercisable for Series A Preferred
Stock in order to comply with Section 312.03 of the New York Stock Exchange
Listed Company Manual, the undersigned hereby irrevocably elects to receive the
Series A Preferred Stock in lieu of Common Stock.

 

Date:

 

 

 

 

 

(Signature of Owner)(4)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

Signature Guaranteed by:

 

 

Securities to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

--------------------------------------------------------------------------------

(4) The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or any change
whatsoever, and must be guaranteed by a financial institution.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CERTIFICATE OF DESIGNATION OF THE
SERIES A CONVERTIBLE PREFERRED STOCK
(Par Value $0.01 Per Share)

 

OF

 

ZALE CORPORATION

 

Pursuant to Section 151 of the

 General Corporation Law of the State of Delaware

 

The undersigned duly authorized officer of Zale Corporation, a corporation
organized and existing under the General Corporation Law of the State of
Delaware (the “Company”), in accordance with the provisions of Section 103
thereof, and pursuant to Section 151 thereof, DOES HEREBY CERTIFY:

 

That the Restated Certificate of Incorporation of the Company, as amended (the
“Certificate of Incorporation”), provides that the Company is authorized to
issue up to 5,000,000 shares of Preferred Stock, par value $0.01 per share,
issuable in series by the Board of Directors of the Company (the “Board”); and

 

That pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, the Board on [·] adopted the following resolution creating a
series of [·] shares of Preferred Stock designated as set forth below;

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board by provisions of the Certificate of Incorporation and the General
Corporation Law of the State of Delaware, the issuance of a series of Preferred
Stock, which shall consist of [·] shares of the 5,000,000 shares of Preferred
Stock which the Company now has authority to issue, be, and the same hereby is,
authorized, and the Board hereby fixes the powers, designations, preferences and
relative, participating, optional or other special rights, and the
qualifications, limitations or restrictions thereof, of the shares of such
series (in addition to the powers, designations, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Certificate of
Incorporation which may be applicable to the Preferred Stock) authorized by this
resolution as follows:

 

1.             Designation and Rank.

 

(a)           The designation of such series of Preferred Stock authorized by
this resolution shall be Series A Convertible Preferred Stock (the “Series A
Preferred Stock”).  The maximum number of shares of Series A Preferred Stock
shall be [·].  Shares of the Series A Preferred Stock shall have a liquidation
preference equal to the sum of (i) $0.01 per share plus (ii) the Common Stock
Equivalent Liquidation Value, as defined in Section 1(b) below.  The Series A
Preferred Stock shall rank prior to the Company’s Common Stock and to all other
classes and series of equity securities of the

 

C-1

--------------------------------------------------------------------------------


 

Company now or hereafter authorized, issued or outstanding (the Common Stock and
such other classes and series of equity securities collectively referred to
herein as the “Junior Stock”) as to dividend rights and rights upon liquidation,
winding up or dissolution of the Company.  The Series A Preferred Stock shall be
junior to all outstanding debt of the Company.  The Series A Preferred Stock
shall be subject to the creation of Junior Stock to the extent not expressly
prohibited by the Company’s Certificate of Incorporation.

 

(b)           For purposes of this Certificate of Designation, “Common Stock
Equivalent Liquidation Value” means an amount equal to (i) the number of shares
of Common Stock into which each share of Series A Preferred Stock could then be
converted had the stockholders of the Company approved such conversion,
multiplied by (ii) the amount that each share of Common Stock would receive in a
liquidation (assuming, for purposes of this calculation, that the Series A
Preferred Stock had been fully converted into shares of Common Stock immediately
prior to such liquidation).

 

2.             Cumulative Dividends; Priority.

 

(a)           Payment of Dividends.  From and after the date on which a share of
Series A Preferred Stock is first issued, the holders of such stock shall be
entitled to receive, when, as and if declared by the Board, out of funds legally
available therefor, cumulative cash dividends in the amount determined as set
forth in Section 2(b).  Each declared dividend shall be payable to holders of
record of Series A Preferred Stock as they appear on the stock books of the
Company at the close of business on such record dates, not more than 60 calendar
days preceding the payment dates therefor, as are determined by the Board or a
duly authorized committee thereof (each of such dates, a “Record Date”). 
Dividends shall be payable quarterly in arrears on January 31, April 30, July 31
and October 31 of each year (each, a “Dividend Payment Date”) or, if any such
day is not a day other than a Saturday, Sunday or any other day on which banks
in New York City, New York are generally required or authorized by law to be
closed (a “Business Day”), the next Business Day.  Dividends payable pursuant to
this Section 2, if, when and as declared by the Board, will be, on each
outstanding share of Series A Preferred Stock, payable at the Dividend Rate (as
defined in Section 2(b)) in effect for such Dividend Period (as defined below). 
Each period from and excluding a Dividend Payment Date but including the
following Dividend Payment Date is herein referred to as a “Dividend Period”. 
Dividends pursuant to this Section 2(a) shall be paid in cash.

 

(b)           Dividend Rate.  From the date of issuance of the first share of
Series A Preferred Stock that is issued (or from the end of the prior Dividend
Period) and until the occurrence of the Conversion Date (as defined in
Section 6(a)), dividends on all shares of Series A Preferred Stock that are
issued from time to time will be paid on each Dividend Payment Date in a per
share amount calculated as the applicable Dividend Rate in effect with respect
to such Dividend Period multiplied by an amount equal to the product of (i) the
average of the daily volume-weighted average prices per share of the Common
Stock during each trading day in such Dividend Period on the principal stock
exchange on which the Common Stock then trades and (ii) the number of shares of
Common Stock into which each share of Series A Preferred Stock could then be
converted had the stockholders of the Company approved such conversion.  The
Dividend Rate shall be 10.0% for the first four Dividend Periods following the
date of issuance of the first share

 

C-2

--------------------------------------------------------------------------------


 

of Series A Preferred Stock that is issued and increase by 2.0% after each two
subsequent Dividend Periods, but shall not exceed a rate of 18.0%.

 

(c)           Special Dividends.  In addition to dividends payable pursuant to
Section 2(a), each share of Series A Preferred Stock shall be paid, as and when
paid in respect of the Common Stock, dividends and distributions paid in respect
of the Common Stock. Each share of Series A Preferred Stock shall be paid any
dividend or distribution payable pursuant to this Section 2(c) in an amount
equal to (i) the amount of such dividend or distribution payable in respect of
one share of Common Stock multiplied by (ii) the number of shares of Common
Stock into which each share of Series A Preferred Stock could then be converted
had the stockholders of the Company approved such conversion.

 

(d)           Priority as to Dividends; No Repurchases.  No dividends shall be
declared or paid or set apart for payment on Preferred Stock of any series
ranking, as to dividends, on a parity with or junior to the Series A Preferred
Stock for any period unless full dividends for the immediately preceding
Dividend Period on the Series A Preferred Stock (including any accumulation in
respect of unpaid dividends from prior Dividend Periods) have been or
contemporaneously are declared and paid (or declared and a sum sufficient for
the payment thereof set apart for such payment).

 

Unless full dividends on the Series A Preferred Stock have been declared and
paid or set apart for payment for the immediately preceding Dividend Period
(including any accumulation in respect of unpaid dividends for prior Dividend
Periods), (i) no cash dividend or other distribution shall be declared or paid
or set aside for payment on the Junior Stock other than a dividend or
distribution solely in shares of Junior Stock, provided, however, that  such
dividend or distribution is also being paid in respect of the Series A Preferred
Stock in accordance with Section 2(c), and (ii) the Company may not, directly or
indirectly, repurchase, redeem or otherwise acquire any shares of any class or
series of stock ranking on a parity with the shares of the Series A Preferred
Stock in rights and preferences (or any moneys paid to or made available for a
sinking fund for the redemption of any shares of any such stock) otherwise than
pursuant to a pro rata offer to purchase or a concurrent redemption of all, or a
pro rata portion, of the outstanding shares of Series A Preferred Stock and
shares of any class or series of stock ranking on a parity with the shares of
the Series A Preferred Stock in rights and preferences (except by conversion
into or exchange for Junior Stock).

 

The Company shall not permit any subsidiary of the Company to purchase or
otherwise acquire for consideration any shares of stock of the Company if, under
the preceding paragraph, the Company would be prohibited from purchasing or
otherwise acquiring such shares at such time and in such manner.

 

(e)           At any time at which any shares of Series A Preferred Stock are
outstanding, the Company may not, directly or indirectly, repurchase, redeem or
otherwise acquire any shares of its Junior Stock (or cause any moneys to be paid
to or made available for a sinking fund for the redemption of any shares except
by conversion into or exchange for Junior Stock).

 

3.             Redemption and Repurchase.  The shares of the Series A Preferred
Stock shall not be redeemable.

 

C-3

--------------------------------------------------------------------------------


 

4.             Voting and Consent Rights.

 

(a)           General Voting Rights.  Except as from time to time required by
applicable law, the Series A Preferred Stock shall have no voting rights.

 

(b)           Consent Rights on Extraordinary Matters.  So long as any shares of
the Series A Preferred Stock shall be outstanding and unless the consent or
approval of a greater number of shares shall then be required by law, without
first obtaining the consent of the holders of at least two-thirds of the number
of shares of the Series A Preferred Stock at the time outstanding, the Company
shall not either directly or indirectly or through merger or consolidation with
any other company (i) authorize, create or issue, or increase the authorized or
issued amount, of any class or series of stock ranking senior to or pari passu
with the shares of the Series A Preferred Stock in rights and preferences or
(ii) approve any amendment to (or otherwise alter or repeal) its Certificate of
Incorporation (or this resolution) which would materially and adversely change
the specific terms of the Series A Preferred Stock.

 

An amendment which increases the number of authorized shares of any class or
series of Preferred Stock or authorizes the creation or issuance of other
classes or series of Preferred Stock, in each case ranking junior to the
Series A Preferred Stock with respect to the payment of dividends and
distribution of assets upon liquidation, dissolution or winding up, or
substitutes the surviving entity in a merger or consolidation, reorganization or
other business combination for the Company, shall not be considered to be such
an adverse change.

 

5.             Reorganization Events

 

(a)           In the event of: (i) any consolidation or merger of the Company
with or into another person, in each case pursuant to which the Common Stock
will be converted into cash, securities or other property of the Company or
another person, (ii) any sale, transfer, lease or conveyance to another person
of all or substantially all of the property and assets of the Company, in each
case pursuant to which the Common Stock will be converted into cash, securities
or other property of the Company or another person, (iii) any reclassification
of the Common Stock into securities including securities other than the Common
Stock or (iv) any statutory exchange of the outstanding shares of Common Stock
for securities of another person (other than in connection with a merger or
acquisition) (any such event specified in this Section 5(a), a “Reorganization
Event” ), each share of Series A Preferred Stock outstanding immediately prior
to such Reorganization Event shall remain outstanding but shall become
convertible into the kind of securities, cash and other property receivable in
such Reorganization Event by the holder (excluding the counterparty to the
Reorganization Event or an affiliate of such counterparty) of that number of
shares of Common Stock into which the share of Series A Preferred Stock would
then be convertible (such securities, cash and other property, the “Exchange
Property”).

 

(b)           In the event that holders of the shares of Common Stock have the
opportunity to elect the form of consideration to be received in such
transaction, the consideration that the holders are entitled to receive shall be
deemed to be the types and amounts of consideration received by the majority of
the holders (excluding the

 

C-4

--------------------------------------------------------------------------------


 

counterparty to the Reorganization Event or an affiliate of such counterparty)
of the shares of Common Stock that affirmatively make an election.

 

(c)           The Company (or any successor) shall, within 10 days of the
occurrence of any Reorganization Event, provide written notice to the holders of
such occurrence of such event and of the kind and amount of the cash, securities
or other property that constitutes the Exchange Property. Failure to deliver
such notice shall not affect the operation of this Section 5.

 

(d)           Notwithstanding anything to the contrary in this Section 5 or
otherwise in this Certificate of Designation, the Company shall not enter into
any agreement for a transaction constituting a Fundamental Change (as defined
herein) unless such agreement entitles holders to receive, on an as-if converted
basis, the securities, cash and other property receivable in such transaction by
a holder of shares of Common Stock that was not the counterparty to such
transaction or an affiliate of such other party. “Fundamental Change” means the
occurrence, prior to the Conversion Date, of the consummation of any
consolidation or merger of the Company or similar transaction or any sale, lease
or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company to any person, in
each case pursuant to which the Common Stock will be converted into cash,
securities or other property, other than pursuant to a transaction in which the
persons that “beneficially owned” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, voting shares of the
Company immediately prior to such transaction beneficially own, directly or
indirectly, voting shares representing a majority of the continuing or surviving
person immediately after the transaction.

 

6.             Conversion.

 

(a)           Mandatory Conversion.  Effective as of the close of business on
the Conversion Date with respect to any share of Series A Preferred Stock, such
share of Series A Preferred Stock shall automatically convert into one share of
Common Stock (the “Conversion Amount”), subject to adjustment from time to time
as set forth in Section 6(c).  The “Conversion Date” means, with respect to the
shares of Series A Preferred Stock, the third Business Day following the date on
which the Company has received all stockholder approvals necessary to approve
the conversion of all of the outstanding Series A Preferred Stock into Common
Stock for purposes of Section 312.03 of the New York Stock Exchange Listed
Company Manual.

 

(b)           Conversion Procedures.  Upon occurrence of the Conversion Date,
the Company shall provide notice of such conversion to all holders of Series A
Preferred Stock.  In addition to any information required by applicable law or
regulation, such notice shall state, as appropriate: (i) the Conversion Date,
(ii) the number of shares of Common Stock to be issued upon conversion of each
share of Series A Preferred Stock held of record by each holder and (iii) the
place or places where certificates for shares of Series A Preferred Stock held
of record by each holder are to be surrendered for issuance of certificates
representing shares of Common Stock.  On the Conversion Date, certificates
representing shares of Common Stock shall be issued and delivered to each holder
or such holder’s designee upon presentation and surrender of the certificate

 

C-5

--------------------------------------------------------------------------------


 

evidencing the Series A Preferred Stock to the Company.  The Company shall pay
any and all transfer and similar taxes in respect of such conversion by such
holder.

 

(c)           Adjustments Upon Certain Transactions.  If the Company subdivides
its outstanding Common Stock or combines its outstanding Common Stock into a
smaller number of shares, then the Conversion Amount shall be adjusted as if
such subdivision or combination applied to the shares represented by the
Conversion Amount.

 

7.             Liquidation Rights; Priority.

 

(a)           In the event of any liquidation, dissolution or winding up of the
affairs of the Company, whether voluntary or involuntary, after payment or
provision for payment of the debts and other liabilities of the Company, the
holders shall be entitled to receive, out of the assets of the Company, whether
such assets are capital or surplus and whether or not any dividends as such are
declared, the sum of (i) $0.01 per share, (ii) the Common Stock Equivalent
Liquidation Value as defined in Section 1(b) and (iii) an amount equal to all
accrued and unpaid dividends for prior Dividend Periods, and no more, before any
distribution shall be made to the holders of the Common Stock or any other class
of stock or series thereof ranking junior to the Series A Preferred Stock with
respect to the distribution of assets.  After payment of the full amount of the
liquidation preference, the holders shall not be entitled to any further
participation.

 

(b)           Neither the merger nor consolidation of the Company into or with
any other company, nor the merger or consolidation of any other company into or
with the Company, nor a sale, transfer or lease of all or any part of the assets
of the Company, shall be deemed to be a liquidation, dissolution or winding up
of the Company within the meaning of this Section 7.

 

(c)           Written notice of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, stating a payment date
and the place where the distributable amounts shall be payable, shall be given
by mail, postage prepaid, no less than 30 days prior to the payment date stated
therein, to the holders at their respective addresses as the same shall appear
on the books of the Company.

 

(d)           If the amounts available for distribution with respect to the
Series A Preferred Stock and all other outstanding stock of the Company ranking
on a parity with the Series A Preferred Stock upon liquidation are not
sufficient to satisfy the full liquidation rights of all of the outstanding
Series A Preferred Stock and other outstanding stock of the Company ranking on a
parity therewith, then the holders of each series of such stock will share
ratably in any such distribution of assets in proportion to the full respective
preferential amount (which in the case of Preferred Stock may include
accumulated dividends) to which they are entitled.

 

C-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Zale Corporation has caused this Certificate to be signed by
[·], this [·] day of [·], 2010.

 

 

 

ZALE CORPORATION,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

C-7

--------------------------------------------------------------------------------